

[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been filed with the Securities
and Exchange Commission.
















MATRIX FINANCIAL SERVICES CORPORATION


Purchaser


and


HOMESTREET BANK


Seller






AGREEMENT FOR THE BULK
PURCHASE AND SALE OF
MORTGAGE SERVICING RIGHTS


Dated as of June 29, 2018




i



--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND CONSTRUCTION
1


Section 1.01
Definitions.
1


Section 1.02
General Interpretive Principles.
9


ARTICLE II SALE OF SERVICING RIGHTS AND RELATED MATTERS
10


Section 2.01
Items to be Sold, Transferred and Assigned.
10


Section 2.02
Evidence of Sale.
10


Section 2.03
Retention of Property by Seller in Trust.
10


ARTICLE III PURCHASE PRICE AND RELATED MATTERS
11


Section 3.01
Purchase Price.
11


Section 3.02
Procedures for Determining Purchase Price.
11


Section 3.03
Payment of Purchase Price by the Purchaser.
12


Section 3.04
Escrows and Advances.
13


Section 3.05
Certain Adjustments and Refunds.
13


Section 3.06
Form of Payment to be Made.
15


ARTICLE IV REPRESENTATIONS AND WARRANTIES
15


Section 4.01
Representations and Warranties of Seller.
15


Section 4.02
Representations and Warranties of Seller Regarding Mortgage Loans and Servicing
Rights.
17


Section 4.03
Representations and Warranties of Purchaser.
24


Section 4.04
Knowledge-Qualified Representations and Warranties.
25


Section 4.05
Purpose of Representations and Warranties.
26


ARTICLE V COVENANTS
26


Section 5.01
Document Custodian; Assignments and Related Matters.
26


Section 5.02
Undertakings by Seller.
27


Section 5.03
Non-Solicitation.
28


Section 5.04
Payment of Costs.
28


Section 5.05
Property Taxes and Charges.
29


Section 5.06
Ordinary Course Interim Servicing.
29


Section 5.07
Cooperation.
29


Section 5.08
Custodial Account Verification.
29


Section 5.09
Purchaser Due Diligence.
30


Section 5.10
Servicing Transfer.
30


Section 5.11
Forwarding of Payments and Other Items.
30


Section 5.12
File Request.
30


ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
31


Section 6.01
Correctness of Representations and Warranties.
31


Section 6.02
Compliance with Covenants.
31


Section 6.03
Litigation.
31


Section 6.04
Execution and Delivery of Agreements.
31


Section 6.05
Financial Condition of Seller.
31


Section 6.06
Required Documentation.
32


Section 6.07
No Material Adverse Change.
32


ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
32


Section 7.01
Correctness of Representations and Warranties.
32


Section 7.02
Compliance with Covenants.
32





ii



--------------------------------------------------------------------------------




Section 7.03
Litigation.
32


Section 7.04
Execution and Delivery of Agreements.
32


Section 7.05
Required Documentation.
32


ARTICLE VIII INDEMNIFICATION AND REPURCHASES
33


Section 8.01
Indemnification of Purchaser.
33


Section 8.02
Repurchase of Mortgage Loans.
33


Section 8.03
Repurchase of Servicing Rights.
35


Section 8.04
Effect of Refinancing.
36


Section 8.05
Investor Appeal Rights.
36


Section 8.06
Effect of Due Diligence and Review.
36


Section 8.07
Indemnification of Seller.
36


Section 8.08
Notice and Settlement of Claims.
37


Section 8.09
Limitation on Liability.
37


ARTICLE IX TERMINATION
38


Section 9.01
Termination.
38


Section 9.02
Effect of Termination.
39


ARTICLE X MISCELLANEOUS
39


Section 10.01
Supplementary Information.
39


Section 10.02
Broker’s Fees.
39


Section 10.03
Further Assurances.
39


Section 10.04
Survival.
39


Section 10.05
Assignment.
40


Section 10.06
Notices.
40


Section 10.07
Entire Agreement.
40


Section 10.08
Binding Effect; Third Parties.
40


Section 10.09
Applicable Laws; Waiver of Jury Trial.
40


Section 10.10
Counterparts.
41


Section 10.11
No Remedy Exclusive.
41


Section 10.12
Attorney’s Fees and Expenses.
41


Section 10.13
Waiver.
41


Section 10.14
Announcements; Confidentiality.
41


Section 10.15
Time of the Essence.
41


Section 10.16
Accounting Treatment of Sales of Servicing Rights.
41


Section 10.17
Protection of Consumer Information.
42


Section 10.18
No Rights of Offset.
42


EXHIBIT 1.01(a) SPECIAL PRODUCT/EXCLUDED LOAN TYPES
45


EXHIBIT 1.01(b) MORTGAGE FILE CONTENTS
46


EXHIBIT 1.01(c) FORM INTERIM SERVICING AGREEMENT
48


[attached]
48


EXHIBIT 2.02 FORM OF BILL OF SALE
49


EXHIBIT 3.02(b) DATA FIELDS CONTAINED IN SETTLEMENT REPORT
52


EXHIBIT 5.01(c) Imaged Mortgage File Document Criteria
55


EXHIBIT 5.10 TRANSFER INSTRUCTIONS
56







iii



--------------------------------------------------------------------------------





AGREEMENT FOR THE BULK PURCHASE AND SALE OF
MORTGAGE SERVICING RIGHTS


This AGREEMENT FOR THE BULK PURCHASE AND SALE OF MORTGAGE SERVICING RIGHTS (the
“Agreement”) is entered into as of the 29th day of June, 2018 (the “Effective
Date”) by and between Matrix Financial Services Corporation (the “Purchaser”)
and HomeStreet Bank (the “Seller”).


WITNESSETH:


WHEREAS, on the terms and subject to the conditions set forth herein, the Seller
desires to sell, transfer and assign, and the Purchaser desires to purchase and
assume all right, title and interest in and to the Servicing Rights described
herein.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the meanings specified below:


“Advances”: With respect to each Mortgage Loan, the funds that as of the
Servicing Transfer Date have been advanced by the Seller in connection with the
servicing of the Mortgage Loans (including, without limitation, advances for
principal, interest, taxes, ground rents, assessments, insurance premiums and
other costs, fees and expenses pertaining to the acquisition of title to and
preservation and repair of Mortgaged Properties) (a) in accordance with
Applicable Requirements, and (b) for which the Seller has a right of
reimbursement from Mortgagors, State Agencies, Insurers, Investors or other
means.


“Agreement”: This Agreement for the Bulk Purchase and Sale of Mortgage Servicing
Rights, including all amendments hereof and supplements hereto, and all
Exhibits, Schedules and ancillary documents attached hereto or delivered
pursuant hereto.


“Ancillary Fees”: Any late payment charges, charges for dishonored checks,
pay-off fees, assumption fees, conversion fees, expedited payment or convenience
fees, commissions and administrative fees on cross-selling and optional
products, and similar fees and charges collected from or assessed against the
Mortgagor in accordance with Applicable Requirements.


“Applicable Privacy Laws”: As defined in Section 10.17 of this Agreement.




1

--------------------------------------------------------------------------------




“Applicable Requirements”: As of the time of reference and as applicable, (a)
all contractual obligations of the Seller and any Originators or Prior Servicers
with respect to the Mortgage Loans and/or the Servicing Rights, including
without limitation those contractual obligations contained in this Agreement,
the Servicing Agreements, in any agreement with any Agency, Insurer, Investor or
other Person or in the Mortgage Loan Documents for which the Seller, or any
Originator or Prior Servicer, is responsible or at any time was responsible; (b)
all federal, state and local laws, statutes, rules, regulations and ordinances
applicable to the Seller, any Originators or Prior Servicers, or to the
Servicing Rights or the origination, servicing, purchase, sale, enforcement and
insuring or guaranty of, or filing of claims in connection with, the Mortgage
Loans, including without limitation the applicable requirements and guidelines
of any Agency, Investor or Insurer, the Consumer Financial Protection Bureau, or
any other governmental agency, board, commission, instrumentality or other
governmental or quasi-governmental body or office; (c) all other judicial and
administrative judgments, orders, stipulations, awards, writs and injunctions
applicable to the Seller, any Originators or Prior Servicers, the Servicing
Rights or the Mortgage Loans; (d) all Investor and Agency guides, manuals,
handbooks, bulletins, circulars, announcements, issuances, releases, letters,
correspondence and other instructions applicable to the Mortgage Loans and/or
the Servicing Rights; and (e) the terms of the related Mortgage Instrument and
Mortgage Note.


“Assignments of Mortgage Instruments”: A written instrument that, when recorded
in the appropriate office of the local jurisdiction in which the related
Mortgaged Property is located, will reflect the transfer of the Mortgage
Instrument identified therein from the transferor to the transferee named
therein.


“Bankruptcy Loan”: A mortgage loan, as of the Sale Date, with respect to which
the mortgagor thereof has sought relief under or has otherwise been subjected to
the federal bankruptcy laws (including, without limitation, chapter 7 and 13) or
any other similar federal or state laws of general application for the relief of
debtors, through the institution of appropriate proceedings, and such
proceedings are continuing.


“Bill of Sale”: A bill of sale substantially in the form of Exhibit 2.02
attached hereto, which shall be executed and delivered by the Seller on the Sale
Date.


“Breach”: As defined in Section 8.03(a) of this Agreement.
“Business Day”: Any day other than (a) a Saturday or Sunday, or (b) a day on
which the Federal Reserve is closed or (c) a day on which banks located in the
State of New York, the State of Minnesota, or the State of Washington are
authorized or obligated by law or executive order to be closed.


“Claim” means any third-party claim, demand, litigation, action or proceeding.


“Compliance Loans”: means those mortgage loans identified by the Seller, within
nine (9) Business Days following the Sale Date, with “Level 4” or “Level 5”
compliance errors as determined by the Seller’s internal quality review
processes and procedures conducted prior to the Sale Date.




2

--------------------------------------------------------------------------------




“Consumer Information”: Any personally identifiable information in any form
(written electronic or otherwise), including without limitation, any non-public
personal information, as that term is defined in Title V of the
Gramm-Leach-Bliley Act of 1999, as amended from time to time, relating to a
Mortgagor, including, but not limited to: a Mortgagor’s name, address, telephone
number, Mortgage Loan number, Mortgage Loan payment history, delinquency status,
insurance carrier or payment information, tax amount or payment information; the
fact that the Mortgagor has a relationship with the Seller or the Originator of
the related Mortgage Loan; and any other non-public personally identifiable
information.


“Cost of Funds Amount”: With respect to any Mortgage Loan, an amount equal to
the product of (i) the Mortgage Loan Repurchase Price and (ii) a per annum rate
equal to 5%.


“Cure Period”: As defined in Section 8.03(b) of this Agreement.
“Custodial Accounts”: The accounts in which Custodial Funds are deposited and
held by the Servicer.


“Custodial Funds”: All funds held by or on behalf of the Seller with respect to
the Mortgage Loans, including, but not limited to, all principal and interest
funds and any other funds due to any Investor, buydown funds, funds for the
payment of taxes, assessments, insurance premiums, ground rents and similar
charges, funds from hazard insurance loss drafts and other mortgage escrow and
impound amounts (including interest accrued thereon for the benefit of the
Mortgagors under the Mortgage Loans, if required by law or contract) maintained
by or on behalf of the Seller relating to the Mortgage Loans.


“Delinquent Loan”: A mortgage loan that, as of the Sale Date, is 30 days or more
past due with respect to any Mortgage Loan Payment.


“Document Custodian”: The Bank of New York Mellon Trust Company, N.A. or such
other document custodian as engaged by Purchaser.


“Early Prepayment Mortgage Loan”: A Mortgage Loan that pays in full prior to the
end of the three (3) calendar months following the Sale Date, other than as a
result of a refinancing by Purchaser or an affiliate of Purchaser.


“Effective Date”: The date set forth in the introductory phrase of this
Agreement.


“eNotes”: An electronically executed Mortgage Note, as such term is used by an
Investor.


“Escrow Interest”: An amount equal to the aggregate interest earned but not yet
disbursed on funds maintained in the escrow account that is owed by the Seller
to the Mortgagors as of the Sale Date.


“Estimated Exclusion Amount”: An amount equal to $414,805.74.




3

--------------------------------------------------------------------------------




“Exceptions List”: As defined in Section 3.03(b) of this Agreement.


“Excluded Loan”: Any mortgage loan that as of the Sale Date, (a) is a Bankruptcy
Loan, Delinquent Loan, Foreclosure Loan, Litigation Loan, FHA Loan, USDA Loan,
or VA Loan, (b) is subject to an repurchase demand from the applicable Investor
which has not been resolved, (c) is a type of mortgage loan listed in
Exhibit 1.01(a) attached hereto.


“Excluded Servicing Rights”: The servicing rights arising from or in connection
with an Excluded Loan.


“Exclusion Amount”: An amount equal to the actual Purchase Price for all
Compliance Loans identified by Seller.


“Fannie Mae”: The Federal National Mortgage Association, or any successor
thereto.


“Fannie Mae Mortgage Loan”: A mortgage loan (a) with respect to which Fannie Mae
owns the beneficial interest therein, or (b) that serves as collateral for
mortgage-backed securities on which the payment of principal and interest is
guaranteed by Fannie Mae.


“FHA”: The Federal Housing Administration of the HUD, or any successor thereto.


“FHA Loan”: A mortgage loan insured by FHA.
“Final Settlement Report”: As defined in Section 3.02(b) of this Agreement.
“Foreclosure”: The procedure pursuant to which a lienholder acquires title to a
mortgaged property in a foreclosure sale, or a sale under power of sale, or
other acquisition of title to the mortgaged property based upon a default by the
mortgagor under the mortgage loan documents, under the laws of the state where
such mortgaged property is located.


“Foreclosure Loan”: A mortgage loan with respect to which, as of the Sale Date,
the first action necessary to be taken to commence proceedings in Foreclosure
has been taken or may be taken under the terms of the applicable mortgage loan
documents and Applicable Requirements.


“Freddie Mac”: The Federal Home Loan Mortgage Corporation, or any successor
thereto.


“Freddie Mac Mortgage Loan”: A mortgage loan (a) with respect to which Freddie
Mac owns the beneficial interest therein, or (b) that serves as collateral for
mortgage-backed securities on which the payment of principal and interest is
guaranteed by Freddie Mac.


“High Cost Loan”: A mortgage loan that is (a) a “high cost” mortgage loan under
Section 32 of HOEPA, or (b) a “high cost home,” “threshold,” “covered,” “high
risk home,” “predatory,” “abusive,” or similarly defined loan, including
refinance loans, under any other applicable state, federal or local law or
regulation (or a similarly classified loan using different terminology under a
law imposing heightened regulatory scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees). For
avoidance of doubt, the Parties agree that


4

--------------------------------------------------------------------------------




this definition shall apply to any law regardless of whether such law is
presently, or in the future becomes, the subject of judicial review or
litigation.


“HOEPA”: The Home Ownership and Equity Protection Act of 1994, as amended and as
implemented by Regulation Z.


“Holdback Funds”: As defined in Section 3.03(b) of this Agreement.


“Holdback Usage Report”: As defined in Section 3.03(b) of this Agreement.


“HUD”: The United States Department of Housing and Urban Development, or any
successor thereto.


“Imaged Document Vendor”: Purchaser’s Subservicer, or such other imaged document
vendor engaged by Purchaser for the retention of Imaged Mortgage File Documents.
    


“Imaged Mortgage File Documents”: Those documents described in part C of Exhibit
1.01(b) attached hereto, as applicable, and which comprise part of the Mortgage
File.


“Initial Exceptions List Deadline”: With respect to any Mortgage Loan, two (2)
months following the second Servicing Transfer Date.


“Initial Holdback Funds Release Deadline”: With respect to any Mortgage Loan,
the date one (1) calendar month following the earliest to occur of (i) delivery
by the Purchaser (or its designee) to the Seller of an Exceptions List
indicating no Missing Documents for such Mortgage Loan, (ii) the payment in full
or liquidation of such Mortgage Loan, (iii) the repurchase of the Mortgage Loan
or related Servicing Rights by Seller, or (iv) the date six (6) months after the
later of the second Servicing Transfer Date and the date on which the related
Legal Documents are delivered in bulk to the Document Custodian (without regard
to individual Missing Documents), if no Missing Documents with respect to such
Mortgage Loan have been identified by such date.


“Insurer” or “Insurers”: Any private mortgage insurer, pool insurer and any
insurer or guarantor under any standard hazard insurance policy, any federal
flood insurance policy, any title insurance policy, any earthquake insurance
policy or other insurance policy, and any successor thereto, with respect to the
Mortgage Loan or the Mortgaged Property.


“Interim Period”: With respect to any Mortgage Loan, the period of time between
the Sale Date and the related Servicing Transfer Date.
“Interim Servicing Agreement”: That certain agreement in the form of
Exhibit 1.01(c) attached hereto executed on the Effective Date, between the
Purchaser and the Seller providing for the subservicing of the Mortgage Loans
during the applicable Interim Periods.
“Investor” or “Investors”: With respect to any Mortgage Loan, Fannie Mae or
Freddie Mac, as applicable.




5

--------------------------------------------------------------------------------




“Legal Documents”: Those documents described in parts A and B of Exhibit 1.01(b)
attached hereto, as applicable, and which comprise part of the Mortgage File.


“Litigation Loan”: A mortgage loan with respect to which, as of the Sale Date, a
claim, demand, or litigation before a court, government agency, or arbitrator
relating to the mortgage loan is pending, or to Seller’s knowledge threatened
(excluding any threat of claim, demand, or litigation that Seller believes is
not reasonably likely to be pursued, and Seller has not taken any actions in
response), the adverse outcome of which could adversely affect the servicing
rights to such mortgage loan or the value of the mortgage loan. The Parties
agree that the term Litigation Loan does not include a Mortgage Loan that is
subject to a claim, demand, or litigation for which no Loss to the servicer is
reasonably likely (for instance, a claim, demand, or litigation involving title
to the property for which the servicer has a right of indemnification under the
applicable title insurance policy).


“Loss” or “Losses”: Any and all losses, damages, deficiencies, costs, or
expenses, including without limitation reasonable costs of investigation,
attorneys’ fees, disbursements, and compensatory fees charged by an Investor,
excluding those amounts set forth in Section 8.09.


“MERS”: The Mortgage Electronic Registration System.


“MERS Mortgage Loan”: Any Mortgage Loan as to which the related Mortgage
Instrument, or an Assignment of Mortgage Instrument, has been recorded in the
name of MERS, as nominee or agent for the holder from time to time of the
Mortgage Note as of the Sale Date.


“Missing Documents”: As defined in Section 3.03(b) of this Agreement.


“Mortgage Escrow Payments”: The portion, if any, of the Mortgage Loan Payment in
connection with a Mortgage Loan that relates to funds for the payment of taxes,
assessments, insurance premiums and other customary mortgage escrow amounts
required under the Mortgage Loan Documents.


“Mortgage File”: The Legal Documents and Imaged Mortgage File Documents.


“Mortgage Instrument”: Any deed of trust, security deed, mortgage, security
agreement or any other instrument which constitutes a first lien on real estate
(or shares of stock in the case of cooperatives) securing payment by a Mortgagor
of a Mortgage Note.


“Mortgage Loan”: Each mortgage loan as to which the related Servicing Rights are
subject to this Agreement and identified in the Mortgage Loan Schedule.


“Mortgage Loan Documents”: The Mortgage Instruments and Mortgage Notes.


“Mortgage Loan Payment”: With respect to a Mortgage Loan, the amount of each
monthly installment on such Mortgage Loan, whether principal and interest or
escrow or other payment, required or permitted to be paid by the Mortgagor in
accordance with the terms of the Mortgage Loan Documents.


6

--------------------------------------------------------------------------------






“Mortgage Loan Repurchase Price”: With respect to any Mortgage Loan that the
applicable Investor requires to be repurchased, an amount equal to the total
amount required to be paid to such Investor with respect to such repurchase,
including any and all penalties and premiums owed to the applicable Investor
with respect to such Mortgage Loan in connection with such repurchase.


“Mortgage Loan Schedule”: The mortgage loan schedule attached to the Bill of
Sale as Exhibit A thereto.


“Mortgage Note”: The promissory note executed by a Mortgagor and secured by a
Mortgage Instrument evidencing the indebtedness of the Mortgagor under a
Mortgage Loan.


“Mortgaged Property”: The residential real property that is encumbered by a
Mortgage Instrument, including all buildings and fixtures thereon.


“Mortgagor”: Any obligor under a Mortgage Note and Mortgage Instrument.


“Originator”: With respect to any Mortgage Loan, the Person(s) that: (a) took
the loan application, (b) processed the loan application, (c) underwrote the
loan application and/or (d) closed or funded the Mortgage Loan.


“Parties”: The Seller and the Purchaser.


“Person”: An individual, a corporation, a partnership, a limited liability
company, a joint venture, a trust, an unincorporated association or
organization, a government body, agency or instrumentality or any other entity.


“Preliminary Settlement Report”: As defined in Section 3.02(a) of this
Agreement.


“Prior Servicer”: With respect to a Mortgage Loan, any Person that was a
Servicer of such Mortgage Loan before the Sale Date.


“Purchase Price”: As defined in Section 3.01 of this Agreement.


“Purchase Price Multiple”: An amount equal to [***].


“Purchase Price Percentage”: An amount, expressed as a percentage, equal to the
product of (i) the Purchase Price Multiple and (ii) the weighted average (based
on the unpaid principal balance of the Mortgage Loans) net servicing fee
(expressed as an annual percentage rate, and equal to the Servicing Fee, less
guarantee fees due to the Investor and lender-paid mortgage insurance), as
initially set forth on the Preliminary Settlement Report or as finally set forth
on the Final Settlement Report, as applicable.


“Purchaser”: As defined in the introductory phrase of this Agreement.




7

--------------------------------------------------------------------------------




“Purchaser’s Subservicer”: Flagstar Bank, FSB.


“Repurchase Alternative Agreement”: As defined in Section 8.02(c).


“Required Consents”: As defined in Section 4.01(e).


“Sale Date”: (a) June 29, 2018 or (b) such other date mutually agreed in writing
by the Parties.
“Seller”: As defined in the introductory phrase of this Agreement.


“Servicer”: The Person contractually obligated, at any time, to administer the
Servicing Rights under the Servicing Agreements.


“Servicing Agreements”: The contracts (including, without limitation, any
pooling agreement, servicing agreement, custodial agreement or other agreement
or arrangement), and all applicable rules, regulations, procedures, manuals and
guidelines incorporated therein, defining the rights and obligations of the
Servicer, with respect to the Mortgage Loans.


“Servicing Fee”: The annual aggregate amount payable to the Servicer under the
applicable Servicing Agreement related to a Mortgage Loan as consideration for
servicing such Mortgage Loan, which may be expressed as a percentage.


“Servicing Rights”: (a) The rights and obligations to service, administer,
collect payments for the reduction of principal and application of interest,
collect payments on account of taxes and insurance, pay taxes and insurance,
remit collected payments, provide foreclosure services, provide full escrow
administration, (b) any other obligations required by any Agency, Investor or
Insurer in, of, for or in connection with the Mortgage Loans pursuant to the
Servicing Agreements, (c) the right to possess any and all documents, files,
records, Mortgage Files, servicing documents, servicing records, data tapes,
computer records, or other information pertaining to the Mortgage Loans or
pertaining to the past, present or prospective servicing of the Mortgage Loans,
(d) the right to receive the Servicing Fee and any Ancillary Fees arising from
or connected to the Mortgage Loans and the benefits derived from and obligations
related to any accounts arising from or connected to such Mortgage Loans and (e)
all rights, powers and privileges incident to any of the foregoing.


“Servicing Rights Repurchase Price”: The sum of the following: (a) the
applicable Purchase Price paid by the Purchaser for the Servicing Rights
multiplied by a fraction, the numerator of which equals the current unpaid
principal balance of the related Mortgage Loan and the denominator of which is
equal to the original unpaid principal balance of such Mortgage Loan (provided
that if the related Mortgage Loan has been the subject of a modification or any
other principal reduction or forbearance, for the purposes of this calculation,
the denominator shall not be reduced by the amount of any principal reduction
made in connection with such modification, principal reduction or forbearance);
(b) all other sums paid by the Purchaser to the Seller for the Servicing Rights
and for the related Advances made by the Purchaser to the extent the Purchaser
has not been reimbursed for such Advances in connection with the related
Mortgage Loans and the Servicing Rights


8

--------------------------------------------------------------------------------




(excluding any of the Purchase Price); (c) all other unreimbursed Losses
incurred by the Purchaser in connection with the related Mortgage Loans and
Servicing Rights (including any and all penalties and premiums owed to the
applicable Investor with respect to such Mortgage Loans and Servicing Rights);
and (d) any additional reasonable amount that the Purchaser or any affiliate is
required to pay to an unaffiliated third party to give effect to Seller’s
repurchase of the Servicing Rights.


“Servicing Transfer Date”: With respect to each (i) Fannie Mae Mortgage Loan,
August 1, 2018 and (ii) Freddie Mac Mortgage Loan, August 16, 2018 (or such
other date mutually agreed in writing by the Parties), which shall also be the
date when (a) physical servicing of such Mortgage Loan is scheduled to be
transferred to the Purchaser’s Subservicer and (b) the Purchaser’s Subservicer
is legally obligated to subservice such Mortgage Loan.


“Settlement Date”: With respect to any Servicing Rights being purchased
hereunder, the date when the Purchaser pays the Seller for such Servicing
Rights, which shall be the later of (a) the Sale Date, and (b) the second
Business Day following receipt of all Investor approvals required to complete
the purchase and sale of such Servicing Rights, or such other date mutually
agreed in writing by the Parties.


“State Agency”: Any state or local agency with authority to (a) regulate the
business of the Seller or any Originator or Prior Servicer, including without
limitation any state or local agency with authority to determine the investment
or servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Seller, or (b) originate, purchase or service mortgage loans, or
otherwise promote mortgage lending, including without limitation state and local
housing finance authorities.


“Trailing Loan Documents”: Each of the documents described in part B of Exhibit
1.01(b) attached hereto, as applicable.


“Trailing Loan Documents Vendor”: The Document Custodian, or such other Trailing
Loan Document vendor engaged by the Purchaser for the management of Trailing
Loan Documents.


“Transfer Instructions”: The transfer instructions specifying the manner in
which the subservicing of the Mortgage Loans shall be transferred to the
Purchaser’s Subservicer, attached hereto as Exhibit 5.10.


“USDA”: The United States Department of Agriculture or any successor thereto.


“USDA Loan”: A mortgage loan issued through a loan program sponsored by the
USDA.


“VA”: The United States Department of Veterans Affairs or any successor thereto.


“VA Loan”: A mortgage loan available to United States veterans and service
members that is guaranteed by the VA.


9

--------------------------------------------------------------------------------





Section 1.02    General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(a)    Terms used in this Agreement have the meanings assigned to them in this
Agreement, and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender.
(b)    Accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles.
(c)    References herein to a “Section,” shall be to the specified section(s) of
this Agreement and shall include all subsections of such section(s).
(d)    The words “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provisions.
(e)    Section headings and other similar headings are not to be considered part
of this Agreement, are solely for convenience of reference, and shall not affect
the meaning or interpretation of this Agreement or any of its provisions.
(f)    Each reference to any federal, state or local statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder.
(g)    References to days shall mean consecutive calendar days unless otherwise
specified as “Business Days.”

ARTICLE II    

SALE OF SERVICING RIGHTS AND RELATED MATTERS

Section 2.01    Items to be Sold, Transferred and Assigned. Upon the terms and
subject to the conditions of this Agreement, and subject to Applicable
Requirements, the Seller shall sell, transfer and assign to the Purchaser, and
the Purchaser shall purchase and assume from the Seller, on the Sale Date upon
the terms specified herein, all of the Seller’s legal and beneficial right,
title, interest in and to the applicable (a) Servicing Rights, (b) Advances, (c)
Custodial Funds, and (d) Mortgage Files for the Mortgage Loans. Notwithstanding
anything to the contrary contained herein, the Seller shall have no obligation
to sell and the Purchaser shall have no obligation to purchase any Servicing
Rights related to mortgage loans that are Excluded Loans as of the Sale Date.

Section 2.02    Evidence of Sale. Prior to the Sale Date, the Purchaser and the
Seller shall execute and deliver the documents required by each Investor in
connection with the transfer of the Servicing Rights hereunder, in form and
substance reasonably satisfactory to the Purchaser and the Seller and in
compliance with Applicable Requirements. On the Sale Date, the Seller and the
Purchaser shall execute and deliver a Bill of Sale and such other instruments or
documents as the Purchaser and the Seller shall reasonably determine are
necessary or appropriate to evidence the transactions contemplated hereby.


10

--------------------------------------------------------------------------------





Section 2.03    Retention of Property by Seller in Trust. From and after the
Sale Date, subject to the limitations of the applicable Investor, including the
requirement to obtain the consent of the applicable Investor, the sole and
exclusive ownership of the Servicing Rights shall vest in the Purchaser. Any
possession or control of the Mortgage Files or other related books, records,
accounts, funds or other property representing or relating to the Servicing
Rights by the Seller following the Sale Date, including during the Interim
Period, shall be possessed or held by the Seller in trust on behalf of, and in a
fiduciary capacity for and at the will of, the Purchaser, subject to Applicable
Requirements including the applicable Investor’s superior rights in some or all
of such books, records, accounts, funds or other property representing or
relating to the Servicing Rights, and Seller’s obligations to such Investors,
and provided that the Seller may retain and maintain copies of documents and
records from the Mortgage Files or its prior origination or servicing activities
to the extent such documents and records are necessary or appropriate to comply
with licensing or other laws applicable to its prior or ongoing business
activities, or otherwise consistent with its standard record retention policies.

ARTICLE III        

PURCHASE PRICE AND RELATED MATTERS

Section 3.01    Purchase Price. In consideration for the transfer and sale
contemplated herein of the Servicing Rights, the Purchaser shall pay to the
Seller in the manner and subject to the adjustments provided for in this Article
III, an amount equal to the Purchase Price Percentage multiplied by the
aggregate outstanding principal balance, as of the Sale Date, of the Mortgage
Loans (the “Purchase Price”).

Section 3.02    Procedures for Determining Purchase Price.
(a)    No later than five (5) Business Days prior to the Sale Date, the Seller
shall deliver to the Purchaser a loan level report of all Servicing Rights to be
sold to the Purchaser on the Sale Date (the “Preliminary Settlement Report”).
The Preliminary Settlement Report shall include the Purchase Price applicable to
the Servicing Rights, loan level information for each Mortgage Loan and such
other information as is set forth in Exhibit 3.02(b) attached hereto. The
Preliminary Settlement Report shall include an estimate of the unpaid principal
balance of the Mortgage Loans as of the date of such Preliminary Settlement
Report.
(b)    Final Settlement Report.
(i)    No later than nine (9) Business Days after the Sale Date, the Seller
shall deliver to the Purchaser a loan level report of all Servicing Rights sold
to the Purchaser on the Sale Date (the “Final Settlement Report”). The Final
Settlement Report shall include the information set forth in Exhibit 3.02(b)
attached hereto and include the actual unpaid principal balance of each Mortgage
Loan as of the Sale Date. The Purchaser shall review and either approve or
object (in writing) to such Final Settlement Report within two (2) Business Days
of the Purchaser’s receipt thereof. In the event that the Purchaser objects to
the content of the Final Settlement Report, the Purchaser’s written objection
shall contain sufficient specificity to enable the Seller to reconcile and/or
remedy any and all exceptions


11

--------------------------------------------------------------------------------




discovered by the Purchaser. The Parties shall work in good faith to agree to
any reconciliations and exceptions as soon as practical, and in any event no
later than ten (10) Business Days after the Sale Date, and upon agreement the
revised version of the Final Settlement Report shall be deemed to be the Final
Settlement Report for the purposes of this Agreement, and either the Seller
shall pay to the Purchaser or the Purchaser shall pay to the Seller any amounts
necessary to reconcile the Purchase Price previously paid by the Purchaser with
the actual amount due to the Seller based on such agreed Final Settlement
Report.
(ii)    The Final Settlement Report shall include a calculation of the Exclusion
Amount based on the Compliance Loans identified by the Seller. If the Exclusion
Amount is greater than the Estimated Exclusion Amount, Seller shall pay to
Purchaser an amount equal to such difference. If the Exclusion Amount is less
than the Estimated Exclusion Amount, Purchaser shall reimburse Seller an amount
equal to such difference. Any payments required by Purchaser or Seller (as
applicable) pursuant to this Section 3.02(b)(ii) shall be paid in connection
with the reconciliation process as set forth in Section 3.02(b)(i) above.

Section 3.03    Payment of Purchase Price by the Purchaser. Subject to the terms
and conditions herein, the Purchase Price shall be paid by the Purchaser to the
Seller as follows:
(a)    Settlement Date Payments. On the Settlement Date, the Purchaser shall pay
to the Seller an amount equal to [***] percent ([***]%) of the aggregate
Purchase Price applicable to the Servicing Rights based on the Preliminary
Settlement Report, minus the Estimated Exclusion Amount.
(b)    Final Payment. The remainder of the aggregate Purchase Price applicable
to the Servicing Rights (the “Holdback Funds”) shall be held by the Purchaser
for payment after the Settlement Date as follows. On a monthly basis, beginning
on the Initial Exceptions List Deadline, the Purchaser or its designee shall
provide to the Seller a written loan-level exception report (the “Exceptions
List”) that reasonably identifies any missing, incomplete or defective documents
from the Mortgage Files (i) required in order to service the Mortgage Loans in
accordance with Applicable Requirements on a timely basis, (ii) required to be
maintained or to be made available to any Agency, Insurer or governmental
agency, board, commission, instrumentality or other governmental or
quasi-governmental body or office, pursuant to Applicable Requirements interests
therein, or (iii) as otherwise listed in Sections A or B of the Exhibit 1.01(b)
(“Missing Documents”). The Holdback Funds in respect of each Mortgage Loan will
be paid to the Seller on a loan level, pro rata basis each month no later than
the applicable Initial Holdback Funds Release Deadline. In the event that all
Trailing Loan Documents in respect of a Mortgage Loan, as identified in the
Exceptions List, are not delivered to the Trailing Loan Documents Vendor or
Document Custodian, as applicable, or defects therein remain uncured one hundred
eighty (180) days following the date such Missing Document was identified on the
Exceptions List following review of the applicable Mortgage File by the Document
Custodian (or such earlier time as may be required pursuant to Applicable
Requirements), the Purchaser may engage a third party service provider to
procure such documents on behalf of the Purchaser, and shall notify Seller of
such engagement. The actual, reasonable fees and costs of such third party
service provider may be offset by the Purchaser against the Holdback Funds
allocable to the related Mortgage Loan as determined by the Purchaser in its
reasonable


12

--------------------------------------------------------------------------------




discretion, if such funds are insufficient, may be offset by the Purchaser
against any other Holdback Funds then held by the Purchaser and, if such funds
are insufficient, the Seller shall reimburse the Purchaser for any such fees and
costs. The Purchaser shall provide to the Seller a monthly loan-level report of
all Holdback Funds used by the Purchaser to recover any missing Trailing Loan
Documents (the “Holdback Usage Report”). On the date that occurs [***] months
following the second Servicing Transfer Date, the Purchaser shall make a final
release from the Holdback Funds of any amounts in excess of the amounts of such
offsets and such additional actual, reasonable fees and costs of such third
party service provider as Purchaser reasonably believes will be necessary to
procure such documents on behalf of the, as reasonably documented to the Seller,
and the Purchaser shall be entitled to retain the balance of the Holdback
Amount.
(c)    No Waiver. No payment under this Section 3.03 shall constitute a waiver
by the Purchaser of, or otherwise limit or reduce, any of the Seller’s
indemnification or repurchase obligations under Article VIII hereof or elsewhere
in this Agreement.

Section 3.04    Escrows and Advances. All Custodial Funds and all other funds
and collections held by or on behalf of the Seller in connection with the
Mortgage Loans shall be deposited by the Seller in appropriate Custodial
Accounts in accordance with all Applicable Requirements. Within five (5)
Business Days following each Servicing Transfer Date, the Seller shall furnish
the Purchaser with a schedule of all Custodial Funds held by the Seller as of
such Servicing Transfer Date. The Seller represents and warrants, on each
applicable Servicing Transfer Date, that the information contained in the
Custodial Funds Schedule is true, correct and complete in all material respects.
The Purchaser shall reimburse the Seller for any Advances for which the Seller
is entitled to reimbursement within ten (10) Business Days following the
applicable Servicing Transfer Date, provided that the Seller shall not be
reimbursed for Advances on Mortgage Loans that are not eligible for
reimbursement by the applicable Investor or Insurer as of the Servicing Transfer
Date (assuming the related claim for reimbursement could be made as of the
Servicing Transfer Date), provided further, that any Advance balances that
represent credits owed to the Mortgagor shall offset any Advance reimbursement
otherwise payable by the Purchaser to Seller hereunder, and provided further
that reimbursement for Advances for taxes, insurance and other items for which
such escrow funds are maintained shall be net against Custodial Funds in the
nature of Mortgagors’ escrow funds as provided in Article V of the Interim
Servicing Agreement. Notwithstanding the foregoing, the Purchaser shall not be
obligated to reimburse the Seller for any Advances unless the Seller has
provided to the Purchaser (i) a loan level report reflecting such Advances
(including a loan level and line-by-line description of the type of Advances,
i.e., tax, insurance, attorney fees, property inspection, disbursement date,
etc.) and (ii) all supporting documentation and invoices with respect to such
Advances reasonably necessary for the Purchaser to make an assessment whether
such Advances are reimbursable in accordance with Applicable Requirements. The
Seller shall forward to the Purchaser any recoveries of Advances received by it
that are reimbursable to the Purchaser.

Section 3.05    Certain Adjustments and Refunds.
(a)    Purchase Price Reimbursement. With respect to any Servicing Rights, if
the servicing of the related Mortgage Loans is not transferred in the records of
the applicable Investor on the respective Servicing Transfer Date due to (i) a
failure by the Seller to obtain the necessary


13

--------------------------------------------------------------------------------




Investor approval for such transfer or (ii) any other act or failure to act on
the part of Seller, then the Seller shall reimburse the Purchaser the related
Purchase Price paid by the Purchaser, if any, for such Servicing Rights within
three (3) Business Days following Purchaser’s request. Should the Seller fail to
reimburse the Purchaser for any amounts as set forth in this Section 3.05(a),
then the Purchaser may offset such amounts against the Holdback Funds as
determined by the Purchaser in its sole and absolute discretion.
(b)    Early Prepayment Mortgage Loans. With respect to each Early Prepayment
Mortgage Loan, the Seller shall, within thirty (30) days of receipt of demand
thereof by the Purchaser, reimburse the Purchaser the applicable Purchase Price
paid by the Purchaser, together with any unreimbursed Advances and additional
interest payable to the applicable Investor and not paid by the applicable
Mortgagor for each Early Prepayment Mortgage Loan.
(c)    Excluded Servicing Rights.
(i)    The Purchaser shall not acquire, and shall not be required to pay any
amount for, any Excluded Servicing Rights. If either the Seller or the Purchaser
discovers that Excluded Servicing Rights have been sold to the Purchaser, such
discovering Party shall promptly notify the other Party thereof. Within two (2)
Business Days of (i) either of the Seller or the Purchaser notifying the other
Party that Excluded Servicing Rights have been sold to the Purchaser or (ii)
either the Seller or the Purchaser receiving notice from the applicable Investor
that Excluded Servicing Rights have been sold to the Purchaser, the Seller shall
refund to the Purchaser the amount paid to the Seller by the Purchaser for such
Excluded Servicing Rights pursuant to Section 3.03 hereof. If the Seller fails
to refund to the Purchaser the amount paid to the Seller by the Purchaser for
such Excluded Servicing Rights, then the Purchaser may offset such amounts
against Holdback Funds as determined by the Purchaser in its sole and absolute
discretion. In addition, the Seller shall pay to the Purchaser a transfer
administration fee of $1,500 for each Excluded Servicing Right promptly upon
notice thereof, and the Purchaser shall transfer to the Seller ownership of such
Excluded Servicing Right, subject to Applicable Requirements; the Seller shall
cooperate in effecting such servicing transfer and shall thereafter be
responsible to the Investor for servicing the related Mortgage Loan.
(ii)    The Purchaser shall transfer to the Seller ownership of any Excluded
Servicing Rights related to Compliance Loans, subject to Applicable
Requirements, promptly following delivery of the Final Settlement Report and
determination of the Exclusion Amount. Any Excluded Servicing Rights related to
Compliance Loans that are included in the calculation of the Exclusion Amount
shall not be subject to Section 3.05(c)(i) above, however, any such Excluded
Servicing Rights omitted from the calculation of the Exclusion Amount shall be
subject to such provision.
(d)    Adjustments. To correct errors relating to amounts calculated and paid
hereunder in respect of the Purchase Price, transfer of the Custodial Funds,
payment for the Advances, or payment or transfer of any other amounts due under
this Agreement to either Party, either Party may, on a monthly basis, but within
two hundred and seventy (270) days of the applicable Servicing Transfer Date,
provide written notice to the other Party of any errors identified during the
current


14

--------------------------------------------------------------------------------




calendar month. Within five (5) Business Days after the end of the calendar
month in which receipt of information sufficient to provide notice that an error
has occurred, the Party benefiting from the error shall (i) pay an amount
sufficient to correct and reconcile the Purchase Price, Custodial Funds,
Advances or such other amounts, and (ii) provide a reconciliation statement and
such other documentation sufficient to satisfy the other Party (in such other
Party’s exercise of its reasonable discretion) concerning the accuracy of such
reconciliation.
(e)    Advances. If at any time Purchaser reasonably determines that any
Advances reimbursed by Purchaser to the Seller were not eligible for
reimbursement by the applicable Investor or Insurer as of the Servicing Transfer
Date (assuming the related claim for reimbursement could be made as of the
Servicing Transfer Date), the Seller shall remit such amounts directly to the
Purchaser within five (5) Business Days of written notice from Purchaser.
(f)    Escrow Interest. Seller shall be responsible for the payment of the
Escrow Interest. If, for any reason, Purchaser is required to submit payment of
the Escrow Interest, directly or indirectly, to a Mortgagor, and has not already
received such Escrow Interest from Seller, Seller shall reimburse Purchaser for
all such amounts within five (5) Business Days following written notice from
Purchaser.

Section 3.06    Form of Payment to be Made. Unless otherwise agreed to by the
Parties, all payments to be made by a Party to another Party, or such other
Party’s designee, shall be made by wiring immediately available funds in United
States dollars to the accounts designated by the receiving Party in accordance
with such Party’s written instructions provided by each Party or such other
instructions as a Party may require after reasonable written notice hereunder.

ARTICLE IV    

REPRESENTATIONS AND WARRANTIES

Section 4.01    Representations and Warranties of Seller. As an inducement to
the Purchaser to enter into this Agreement and to consummate the transactions
contemplated hereby, the Seller represents and warrants as follows (it being
understood that, unless otherwise expressly provided herein, each such
representation and warranty is made to the Purchaser as of the Effective Date,
the Sale Date, the Settlement Date and the applicable Servicing Transfer Date,
and all of the representations, warranties and covenants of the Seller contained
herein shall survive the Sale Date, the Settlement Date, the applicable
Servicing Transfer Date and the termination of this Agreement):
(a)    Due Organization and Good Standing. The Seller is a chartered commercial
bank duly organized, validly existing, and in good standing under the laws of
the State of Washington. The Seller has, and at all relevant times has had, in
full force and effect (without notice of possible suspension, revocation or
impairment) all required qualifications, permits, approvals, licenses, and
registrations to conduct all activities in all states in which its activities
with respect to the Mortgage Loans or the Servicing Rights require it to be
qualified or licensed, except where the failure of the Seller to possess such
qualifications, licenses, permits, approvals and registrations would not have a
material adverse effect on its ability to enforce any Mortgage Loan or to
realize the full benefits of any Servicing Rights. The Seller is an approved
seller and servicer for Fannie Mae and Freddie


15

--------------------------------------------------------------------------------




Mac, and is a mortgagee approved by the Secretary of HUD pursuant to Section 203
of the National Housing Act. No event has occurred, including but not limited to
a change in insurance coverage, that would make the Seller unable to comply with
the eligibility requirements set forth in the Applicable Requirements. The
Seller has complied with, and is not in default under, any law, ordinance,
requirement, regulation, rule, or order applicable to its business or
properties, the violation of which might materially and adversely affect the
operations or financial condition of the Seller or its ability to perform its
obligations hereunder.
(b)    Authority and Capacity. The Seller has all requisite corporate power,
authority and capacity to carry on its business as it is now being conducted, to
execute and deliver this Agreement and the Interim Servicing Agreement and to
perform all of its obligations hereunder and thereunder.
(c)    Effective Agreement. The execution, delivery and performance of this
Agreement and the Interim Servicing Agreement by the Seller and consummation of
the transactions contemplated hereby have been or will be duly and validly
authorized by all necessary corporate or other action; each of this Agreement
and the Interim Servicing Agreement has been duly and validly executed and
delivered by the Seller; and each of this Agreement and the Interim Servicing
Agreement is valid and legally binding agreement of the Seller and enforceable
against the Seller in accordance with its terms, subject to bankruptcy,
insolvency, receivership and similar laws affecting generally the enforcement of
creditor’s rights and to general principles of equity.
(d)    No Conflict. Neither the execution and delivery of this Agreement and the
Interim Servicing Agreement nor the consummation of the transactions
contemplated hereby and thereby, nor compliance with their terms and conditions,
shall (i) violate, conflict with, result in the breach of, constitute a default
under, be prohibited by, or require any additional approval (except as shall
have been obtained or made as of the Sale Date, or as of the Servicing Transfer
Date as permitted pursuant to Section 4.01(e)) under any of the terms,
conditions or provisions of (A) the articles of incorporation, bylaws, or other
organizational documents (as applicable) of the Seller or (B) of any mortgage,
indenture, deed of trust, loan or credit agreement or other agreement or
instrument to which the Seller is now a party or by which the Seller is bound,
or any law, ordinance, rule or regulation of any governmental authority
applicable to the Seller, or any order, judgment or decree of any court or
governmental authority applicable to the Seller; or (ii) result in the creation
or imposition of any lien, charge or encumbrance of any nature upon, the
Servicing Rights or any of the Mortgage Loans.
(e)    Consents and Waivers. There is no requirement applicable to the Seller to
make any filing with, or to obtain any permit, authorization, consent, approval
or waiver of, any Person as a condition to the lawful performance by the Seller
of its obligations hereunder, other than the consents of the Investors, and such
approvals, consents or waivers set forth on Schedule 4.01(e) attached hereto,
necessary to transfer the Servicing Rights (the “Required Consents”). All
consents of the Investors and Required Consents have been obtained or will be
obtained prior to the applicable Servicing Transfer Date.
(f)    Ability to Transfer. The transfer, assignment and conveyance of the
Servicing Rights by the Seller pursuant to this Agreement does not require a
governmental filing or approval


16

--------------------------------------------------------------------------------




pursuant to the Hart-Scott-Rodino Antitrust Improvements Act or the bulk
transfer or any similar statutory provisions in effect in any jurisdiction, the
laws of which apply to such transfer, assignment and conveyance. The Seller has
the right and ability to transfer all servicing information and all
documentation, tapes, reports and other information required to be provided to
the Purchaser or its designee, in accordance with the terms of this Agreement
and all such transfers shall be in compliance with Applicable Requirements.
(g)    Insurance. Error and omissions and fidelity insurance coverage, in
amounts as required by Applicable Requirements, is in effect with respect to the
Seller and will be maintained until the transactions contemplated by this
Agreement and the Interim Servicing Agreement have been consummated in
accordance with terms hereof.
(h)    Litigation. There is no litigation, claim, demand, proceeding or
governmental investigation existing, pending or threatened, or any order,
injunction or decree outstanding, against or relating to the Seller that could
materially adversely affect the Servicing Rights being purchased by the
Purchaser hereunder or the Mortgage Loans, taken as a whole, the performance by
the Seller of its obligations under the Servicing Agreements or the performance
by the Seller of its obligations under this Agreement.
(i)    Quality Control Program. The Seller maintains an internal quality control
program designed to verify, on a regular basis, the existence and accuracy of
the legal documents, credit documents and property appraisals relating to the
Mortgage Loans that complies in all respects with Applicable Requirements. The
program is designed to evaluate and monitor the overall quality of the loan
origination and servicing activities of the Seller, the compliance of the
Mortgage Loans with Applicable Requirements, and, as applicable, Originators and
Prior Servicers. The program also is designed to detect and prevent dishonest,
fraudulent or negligent acts, errors and omissions by officers, employees or
other unauthorized persons.
(j)    MERS Membership. The Seller is an approved member in good standing with
MERS.
(k)    Facts and Omissions. No information provided in any Exhibit or Schedule
to this Agreement or the Interim Servicing Agreement, or in any data tape
provided by the Seller to the Purchaser hereunder contains or will contain any
material misstatement of fact or will omit to state a material fact necessary in
order to make the statements in light of the circumstances in which they are
made not misleading.

Section 4.02    Representations and Warranties of Seller Regarding Mortgage
Loans and Servicing Rights. As an inducement to the Purchaser to enter into this
Agreement and to consummate the transactions contemplated hereby, the Seller
represents and warrants as follows (it being understood that, unless otherwise
expressly provided herein, each such representation and warranty is made to the
Purchaser as of the Sale Date, and all of the representations, warranties and
covenants of the Seller contained herein shall survive the Sale Date, the
Settlement Date, the applicable Servicing Transfer Date and the termination of
this Agreement):


17

--------------------------------------------------------------------------------




(a)    General Compliance. Each Mortgage Loan and Servicing Right conforms to
Applicable Requirements, and each Mortgage Loan was eligible for sale to,
insurance by, or pooling to back securities issued or guaranteed by, or
participation certificates issued by, the applicable Agency, Investor, Insurer
or other Person upon such sale, issuance of insurance or pooling, if any. Each
Mortgage Loan has been originated, underwritten, serviced, pooled, and sold in
compliance with all Applicable Requirements. All collection efforts by or on
behalf of the Seller have been performed timely, prudently and in compliance
with all Applicable Requirements. The Seller is not in default with respect to
the Seller’s obligations under Applicable Requirements. The Servicing Agreements
do not contain any provisions that reasonably would be expected to impose upon
the Purchaser or the Purchaser’s Subservicer any obligations in addition to
those typically imposed upon servicers of standard Investor servicing rights.
The Seller is not, nor is the Seller reasonably likely to be, in default under
any agreement, contract or arrangement with any Person related to the Mortgage
Loans and/or Servicing Rights, which default could reasonably be expected to
result in a Loss to the Purchaser following the Sale Date.
(b)    Enforceability of Mortgage Loan. Each Mortgage Loan is evidenced by a
Mortgage Note and is duly secured by a Mortgage Instrument, in each case, on
such forms and with such terms as comply with all Applicable Requirements. Each
Mortgage Note and the related Mortgage Instrument is genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting generally the enforcement of creditors’ rights and to general
principles of equity. All parties to the Mortgage Note and the Mortgage
Instrument had legal capacity to execute the Mortgage Note and the Mortgage
Instrument and each Mortgage Note and Mortgage Instrument has been duly and
properly executed by such parties. The Mortgage Loan is not subject to any
rights of rescission, set-off, counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage Instrument, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage Instrument unenforceable by the Seller or the
Purchaser, in whole or in part, or subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, and no such right of
rescission, set-off, counterclaim, or defense has been asserted with respect
thereto.
(c)    Disbursement; Future Advances. The full original principal amount of each
Mortgage Loan (net of any discounts) has been fully advanced or disbursed to the
Mortgagor named therein, there is no requirement for future advances and any and
all requirements as to completion of any on-site or off-site improvements and as
to disbursements of any escrow funds therefor have been satisfied. All costs,
fees and expenses incurred in making, closing or recording the Mortgage Loan
were paid. Any future advances that were made in connection with a Mortgage Loan
have been consolidated with the outstanding principal amount secured by the
Mortgage Instrument, and the secured principal amount, as consolidated, bears a
single interest rate and single repayment term. The lien of the Mortgage
Instrument securing the consolidated principal amount is expressly insured as
having first lien priority by a title insurance policy meeting the standards set
forth in Section 4.02(e) hereof. The consolidated principal amount does not
exceed the original principal amount of the Mortgage Loan.
(d)    Priority of Lien. Each Mortgage Instrument has been duly acknowledged and
recorded or sent for recordation and is a valid and subsisting first lien, and
the Mortgaged Property


18

--------------------------------------------------------------------------------




is free and clear of all encumbrances and liens having priority over the lien of
the Mortgage Instruments, except for (i) liens for real estate taxes and special
assessments not yet due and payable, (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording, acceptable to mortgage lending institutions generally
and (iii) other matters to which like properties are commonly subject which do
not interfere with the benefits of the security intended to be provided by the
Mortgage Instrument or the use, enjoyment, value or marketability of the related
Mortgaged Property. There are no delinquent tax or assessment liens against any
Mortgaged Property. All tax identifications and property descriptions in the
Mortgage Instrument are legally sufficient.
(e)    Title Insurance. Except for any Mortgage Loan secured by a Mortgaged
Property as to which an opinion of counsel of the type customarily rendered in
such state in lieu of title insurance has been received, a valid and enforceable
title policy, or a commitment to issue such a policy (with respect to which a
title policy will be received to replace such commitment), has been issued and
is in full force and effect for such Mortgage Loan in the amount not less than
the original principal amount of such Mortgage Loan, which title policy insures
that the related Mortgage Instrument is a valid first lien on the Mortgage
Property therein described and that the Mortgaged Property is free and clear of
all liens having priority over the lien of the Mortgage Instrument (except for
such exceptions specified in Section 4.02(d) hereof). All provisions of such
insurance policy have been and are being complied with, such policy is in full
force and effect and all premiums due thereunder have been paid. As to each such
policy, the Seller and any Originator and Prior Servicer have complied with all
applicable provisions and all applicable statutes and regulations, there has
been no act or omission which would or may invalidate any such policy, there has
been no event or condition which may result in the revocation, cancellation or
expiration of such policy, and the insurance is and will remain in full force
and effect with respect to the related Mortgage Loan, immediately following the
Sale Date and the Servicing Transfer Date. There are no defenses, counterclaims,
or rights of set-off against the Seller or any other Person affecting the
validity or enforceability of any such policy.
(f)    No Default/No Waiver. Other than with respect to borrower payments that
have not yet caused a Mortgage Loan to become a Delinquent Loan, there is no
default, breach, violation or event of acceleration existing under any Mortgage
Loan, and no event has occurred that, with the passage of time or with notice
and the expiration of any grace or cure period, would constitute a default,
breach, violation or event of acceleration. Except in connection with
Consolidation, Extension and Modification Agreements permitted under New York
law, neither the Seller nor any Originator or Prior Servicer has, except in
accordance with Applicable Requirements, (i) agreed to any material
modification, extension or forbearance in connection with a Mortgage Note or
Mortgage Instrument, (ii) released, satisfied or canceled any Mortgage Note or
Mortgage Instrument in whole or in part, (iii) subordinated any Mortgage
Instrument in whole or in part, or (iv) released any Mortgaged Property in whole
or in part from the lien of any Mortgage Instrument.
(g)    Application of Funds. All payments received by or on behalf of the Seller
with respect to any Mortgage Loan have been remitted and properly accounted for
in compliance with and as required by Applicable Requirements.


19

--------------------------------------------------------------------------------




(h)    Mortgage Insurance. Each Mortgage Loan, if required by the applicable
Investor, is, or prior to the Sale Date will be, insured as to payment defaults
by a policy of primary mortgage guaranty insurance and/or pool insurance in the
amount required, and by an Insurer approved, by such Investor, and all
provisions of such primary mortgage guaranty insurance policy and/or pool
insurance policy have been and are being complied with, such policy is in full
force and effect and all premiums due thereunder have been paid (and, with
respect to lender paid mortgage insurance, no premiums are required to be paid
following the Servicing Transfer Date), and each such Mortgage Loan is
identified as such on the Mortgage Loan Schedule. As to each mortgage insurance,
pool insurance or guaranty certificate, the Seller and any Originator and Prior
Servicer have complied with applicable provisions of the insurance or guaranty
contract and Federal statutes and regulations, all premiums or other charges due
in connection with such insurance or guaranty have been paid, there has been no
act or omission which would or may invalidate any such insurance or guaranty
with respect to the Seller, there has been no event or condition which may
result in the revocation, cancellation or expiration of such coverage, and the
insurance or guaranty is or, when issued, will be, and will remain in full force
and effect with respect to each Mortgage Loan immediately following the Sale
Date and the Servicing Transfer Date. There are no defenses, counterclaims, or
rights of set-off against the Seller affecting the validity or enforceability of
any mortgage insurance, pool insurance or guaranty with respect to a Mortgage
Loan. All appropriate disclosures related to such mortgage insurance, pool
insurance or guaranty were accurately prepared and have been timely provided to
each Mortgagor in compliance with Applicable Requirements.
(i)    Compliance with Laws. The Seller and each Originator and Prior Servicer
have complied with Applicable Requirements with respect to the applicable
Mortgage Loan. All parties that have had any interest in the applicable Mortgage
Loan, including any Originator or Prior Servicer, was qualified to do business,
and had all requisite licenses, permits and approvals, in the jurisdictions in
which the applicable Mortgaged Properties are located, except where the failure
to possess such qualifications, licenses, permits and approvals would not
materially and adversely affect the enforceability of the Mortgage Loan
Documents by the Purchaser or the Purchaser’s Subservicer and would not result
in any claim, demand, litigation, or Loss.
(j)    Filing of Reports. The Seller has filed or will file in a timely manner
all reports required by any State Agencies, Investors, Insurers and other
Applicable Requirements with respect to the Mortgage Loans and the Servicing
Rights related to the period of time prior to the Servicing Transfer Date. The
Seller has filed (or caused to be filed), or hereafter shall file (or cause to
be filed), all IRS Forms, including but not limited to Forms 1041 K1, 1041, 1099
INT, 1099 MISC, 1099A and 1098, as appropriate, which are required to be filed
with respect to the Servicing Rights for activity that occurred on or before the
Servicing Transfer Date.
(k)    Custodial Accounts. All Custodial Accounts required to be maintained by
the Seller have been established and continuously maintained in compliance with
Applicable Requirements. Custodial Funds received by or on behalf of the Seller
have been credited to the appropriate Custodial Account in a timely manner and
in compliance with Applicable Requirements, and have been retained in and
disbursed from the Custodial Accounts in compliance with Applicable
Requirements. With regard to Mortgage Loans that provide for Mortgage Escrow
Payments, the Seller and each Originator and Prior Servicer have (i) computed
the amount of such payments in compliance with Applicable Requirements, (ii)
paid on a timely basis all charges and other items


20

--------------------------------------------------------------------------------




to be paid out of the Mortgage Escrow Payments in compliance with Applicable
Requirements, and when required by the applicable Servicing Agreement has
advanced its own funds to pay such charges and items, and (iii) timely delivered
to the related Mortgagors the statements and notices required by Applicable
Requirements in connection with Custodial Accounts, including without limitation
statements of taxes and other items paid out of the Mortgage Escrow Payments and
notices of adjustments to the amount of the Mortgage Escrow Payments. With
respect to Mortgage Escrow Payments, there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made in compliance with Applicable Requirements, and no Mortgage Escrow Payments
or other charges or prepayments due from a Mortgagor have been capitalized under
any Mortgage Instrument or the related Mortgage Note, other than as addressed by
loan modifications to Mortgage Loans as permitted by Applicable Requirements.
(l)    Advances. Subject to Investor rights under applicable Investor
guidelines, the Advances are valid and subsisting accounts owing to the Seller,
are carried on the books of the Seller at values determined in accordance with
generally accepted accounting principles and are not subject to any set-off or
claim that could be asserted against the Seller.
(m)    Investor Remittances and Reporting. The Seller and each Originator and
Prior Servicer (i) have timely remitted or otherwise made available to each
Investor (A) all principal and interest payments received to which the Investor
is entitled under the applicable Servicing Agreements, including without
limitation any guaranty fees, and (B) all advances of principal and interest
payments required by such Servicing Agreements, and (ii) have properly prepared
and timely submitted to each Investor all reports in connection with such
payments required by Applicable Requirements.
(n)    Taxes and Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments and ground
rents relating to the Mortgage Loans have been timely paid by the Seller or a
Prior Servicer in compliance with Applicable Requirements to the extent such
items are required to have been paid pursuant to Applicable Requirements. There
are no delinquent taxes, delinquent assessments or other liens against any
Mortgaged Property.
(o)    Hazard and Related Insurance. All improvements upon the Mortgaged
Property are insured against loss by fire, hazard (and, where required pursuant
to Applicable Requirements, flood) and/or extended coverage insurance policies,
in the required coverage amount, by an Insurer and otherwise in compliance with
and in the manner as may be required by Applicable Requirements. All such
insurance policies are in full force and effect, all premiums with respect to
such policies have been paid, and all provisions of such insurance policies have
been and are being complied with. There has been no act or omission of the
Seller or any Prior Servicer that would or may invalidate any such insurance,
there has been no event or condition which may result in the revocation,
cancellation or expiration of such coverage, and the insurance is or, when
issued, will be, and will remain in full force and effect with respect to each
Mortgage Loan. There are no defenses, counterclaims, or rights of set-off
against the Seller affecting the validity or enforceability of any such
insurance.


21

--------------------------------------------------------------------------------




(p)    Damage, Condemnation, and Related Matters. There exists no physical
damage to any Mortgaged Property from fire, flood, windstorm, earthquake,
tornado, hurricane or any other similar casualty, which physical damage is not
adequately insured against or would materially and adversely affect the value or
marketability of any Mortgage Loan, the Servicing Rights, the Mortgaged Property
or the eligibility of the Mortgage Loan for insurance benefits by any Insurer.
There is no proceeding pending for the total or partial condemnation of, or
eminent domain with respect to, the Mortgaged Property. All of the improvements
that were included for the purpose of determining the appraised value of the
Mortgaged Property for a Mortgage Loan lie wholly within the boundaries and
building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property. With respect to any
Mortgaged Property, to the Seller’s knowledge, the related Mortgagor is not in
and has not been in violation of, no prior owner of such property was in
violation of, and the property does not violate any standards under, all
applicable statutes, ordinances, rules, regulations, orders or decisions
relating to pollution, protection of human health or the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata and natural resources), including, without limitation, all
applicable statutes, ordinances, rules, regulations, orders or decisions
relating to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic substances, petroleum and petroleum
products, asbestos and asbestos-containing materials, polychlorinated biphenyls
and lead and lead-containing materials, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of such items.
(q)    Mortgage File. Except for outstanding Trailing Loan Documents, each
Mortgage File contains each of the applicable documents and instruments
specified in Exhibit 1.01(b) attached hereto and includes all documents
necessary to demonstrate compliance with Applicable Requirements. All Mortgage
Files are complete, properly maintained, and accurately reflect the subject
matter thereof, and the documents therein have not been falsified, and are in
the forms required by Applicable Requirements.
(r)    Good Title. The Seller is the sole owner and holder of all right, title
and interest in and to the Servicing Rights and all documents related thereto.
The sale, transfer and assignment by the Seller to the Purchaser of the
Servicing Rights and the related documents, and the instruments required to be
executed by the Seller and delivered to the Purchaser pursuant to Applicable
Requirements, are valid and enforceable in accordance with their terms and will
effectively vest in the Purchaser good and marketable title to the Servicing
Rights and the related documents, free and clear of any and all liens, claims,
or encumbrances. The Seller has the sole and full right and authority to sell
and assign the Servicing Rights and the related documents to the Purchaser
pursuant to this Agreement. The Seller is not obligated, contractually or
otherwise, to sell or offer to sell any of the Servicing Rights and the related
documents to any Person other than the Purchaser.
(s)    Fraud. No intentional error, intentional misrepresentation or fraudulent
action or omission has occurred on the part of any Person (including without
limitation any Mortgagor, appraiser, builder or developer, settlement agent,
realtor, broker or correspondent) in connection with the origination and/or
servicing of any Mortgage Loan or the application of any insurance proceeds with
respect to a Mortgage Loan or the Mortgaged Property.


22

--------------------------------------------------------------------------------




(t)    Representations and Warranties to Investors. All representations and
warranties made by the Seller to the applicable Investors regarding the Mortgage
Loans and Servicing Rights in any Servicing Agreement or otherwise are
incorporated herein by reference as of the dates originally made, and inure to
the benefit of the Purchaser.
(u)    Accuracy of Data. The characteristics of the Mortgage Loans, Servicing
Rights, Custodial Accounts and Advances (including, without limitation,
delinquency rates, escrow balances, average weighted servicing spread, interest
rates, outstanding principal balances and loan modifications) disclosed by
Seller in writing are accurate, taking into account the following occurring
since the date of such information: (i) ordinary payoff and liquidations of such
Mortgage Loans, and (ii) removal of Mortgage Loans based on selection criteria
applied by Purchaser, or as mutually agreed by the Parties. The information
included in each report required to be delivered by the Seller to the Purchaser
pursuant to this Agreement is true and correct. All data and other information
provided by or on behalf of the Seller (including, without limitation, that
obtained during any due diligence investigation) are generally accurate in all
material respects.
(v)    No Recourse. None of the Servicing Agreements nor any other agreement
with an Investor applicable to any of the Mortgage Loans provides for recourse
to the Servicer for losses incurred in connection with (or any obligation to
repurchase or reimburse, indemnify or hold harmless any Person based upon) the
default or foreclosure of, or acceptance of a deed in lieu of foreclosure or
other transfer or sale of the Mortgaged Property in connection with, a Mortgage
Loan, except insofar as such recourse is based upon a failure of the Seller, an
Originator, a Prior Servicer or a Servicer to comply with Applicable
Requirements.
(w)    ARM Loans. With respect to each adjustable rate Mortgage Loan, the Seller
has, and each Prior Servicer has, properly and accurately and in compliance with
all Applicable Requirements (i) entered into its system all data required to
service the Mortgage Loan, (ii) adjusted the mortgage interest rate on each
interest adjustment date, (iii) adjusted the monthly payment on each payment
adjustment date, (iv) calculated the amortization of principal and interest on
each payment adjustment date, and (v) executed and delivered any and all notices
regarding interest rate and payment adjustments.
(x)    Tax Service Contracts and Flood Certifications. All of the Mortgage Loans
have, and at all relevant times have had, a valid, fully-paid, fully
transferrable, life-of-loan tax service contract and flood certification
contract. Each Mortgage Loan has had a flood zone determination conducted in
compliance with Applicable Requirements and such determination is contained in
the appropriate Mortgage File.
(y)    No Buydown Provisions; No Graduated Payments or Contingent Interests. No
Mortgage Loan contains provisions pursuant to which monthly payments are paid or
partially paid with funds deposited in any separate account established by the
Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by any
source other than the Mortgagor nor does it contain any other similar provisions
which may constitute a “buydown” provision. No Mortgage Loan is a graduated
payment mortgage loan and no Mortgage Loan contains a shared appreciation or
other contingent interest feature.


23

--------------------------------------------------------------------------------




(z)    No Adverse Servicing. Seller and each Prior Servicer have serviced the
Mortgage Loans in accordance with the standards, policies and practices of
prudent mortgage lending institutions that service mortgage loans of the same
type as the Mortgage Loan for their own account in the jurisdiction where the
related Mortgaged Property is located; provided, however, that in no event less
than the standards used by the Seller in servicing similar mortgage loans owned
by the investors in such mortgage loans other than the Purchaser.
(aa)    Credit Information; Credit Reporting. Complete and accurate information
(i.e., favorable and unfavorable) on each Mortgagor has been fully furnished to
credit reporting agencies for the applicable Mortgage Loan in accordance with
the Fair Credit Reporting Act and its implementing regulations.
(bb)    Assignments of Mortgage. Each Mortgage Loan has been duly and properly
assigned to MERS, or to the current Investor or as otherwise permitted by
Applicable Requirements, and the Legal Documents contain intervening Assignments
of Mortgage Instruments evidencing a complete chain of assignment from the
Originator to the applicable Persons, if required, all in compliance with
Applicable Requirements, or will be so assigned as contemplated by Section
5.01(d) hereof.
(cc)    Residential Properties. Each Mortgaged Property securing a Mortgage Loan
consists of a 1-4 family residential dwelling satisfying the requirements of the
applicable Investor.
(dd)    No High Cost Loans. No Mortgage Loan is a High Cost Loan regardless of
whether the Originator or the Seller is exempted from applicable state or local
law by virtue of federal preemption. The Seller has implemented and conducted
compliance procedures to determine whether any Mortgage Loan is a High Cost Loan
under Applicable Requirements. Each Mortgage Loan is in compliance with the
anti-predatory lending eligibility for purchase requirements of the Investor.
(ee)    Eligible Loans. Each Mortgage Loan is a Fannie Mae Mortgage Loan or a
Freddie Mac Mortgage Loan that was (i) originated directly by the Seller or (ii)
purchased by the Seller, or as to which the related Servicing Rights were
purchased by Seller. No Mortgage Loan is an Excluded Loan.
(ff)    Lending Program. No Mortgage Loan was originated pursuant to a federal,
state or local “affordable housing,” “community lending” or other similar
mortgage loan program.
(gg)    MERS Mortgage Loans. Each Mortgage Loan is an MERS Mortgage Loan.
(hh)    eNotes. No Mortgage Loan is documented with an eNote.

Section 4.03    Representations and Warranties of Purchaser. As an inducement to
the Seller to enter into this Agreement and to consummate the transactions
contemplated hereby, the Purchaser represents and warrants as follows (it being
understood that, unless otherwise expressly provided herein, each such
representation and warranty is made to the Seller as of the Effective Date, the
Sale Date, the Settlement Date and the applicable Servicing Transfer Date, and
all of the representations, warranties and covenants of the Purchaser contained
herein shall survive


24

--------------------------------------------------------------------------------




the Sale Date, the Settlement Date, the applicable Servicing Transfer Date and
the termination of this Agreement):
(a)    Due Incorporation and Good Standing. The Purchaser is a corporation, duly
organized, validly existing, and in good standing under the laws of Arizona. The
Purchaser has, in full force and effect (without notice of possible suspension,
revocation or impairment) all required qualifications, permits, approvals,
licenses, and registrations to conduct all activities in all states in which its
activities with respect to the Mortgage Loans or the Servicing Rights will
require it to be qualified or licensed, except where the failure of the
Purchaser to possess such qualifications, licenses, permits, approvals and
registrations would not have a material adverse effect on the Purchaser. The
Purchaser is an approved seller and servicer for Fannie Mae and Freddie Mac. The
Purchaser has complied with, and is not in default under, any law, ordinance,
requirement, regulation, rule, or order applicable to its business or
properties, the violation of which might materially and adversely affect the
Purchaser’s ability to perform its obligations hereunder.
(b)    Authority and Capacity. The Purchaser has all requisite corporate power,
authority and capacity to execute and deliver this Agreement and the Interim
Servicing Agreement, and to perform all of its obligations hereunder and
thereunder.
(c)    Effective Agreement. The execution, delivery and performance of this
Agreement and the Interim Servicing Agreement by the Purchaser and consummation
of the transactions contemplated hereby have been or will be duly and validly
authorized by all necessary corporate, shareholder or other action by the
Purchaser; each of this Agreement and the Interim Servicing Agreement has been
duly and validly executed and delivered by the Purchaser; and each of this
Agreement and the Interim Servicing Agreement are valid and legally binding
agreements of the Purchaser and enforceable against the Purchaser in accordance
with their respective terms, subject to bankruptcy, insolvency and similar laws
affecting generally the enforcement of creditor’s rights and to general
principles of equity.
(d)    No Conflict. Neither the execution and delivery of this Agreement nor the
Interim Servicing Agreement, nor the consummation of the transactions
contemplated hereby or thereby, nor compliance with their respective terms and
conditions, shall (i) violate, conflict with, result in the breach of, or
constitute a default under, be prohibited by, or require any additional approval
under any of the terms, conditions or provisions of the Purchaser’s articles of
incorporation or by-laws, or of any material mortgage, indenture, deed of trust,
loan or credit agreement or instrument to which the Purchaser is now a party or
by which it is bound, or any law, ordinance, rule or regulation of any
governmental authority applicable to the Purchaser, or of any order, judgment or
decree of any court or governmental authority applicable to the Purchaser, or
(ii) result in the creation or imposition of any lien, charge or encumbrance of
any material nature upon any of the properties or assets of the Purchaser.
(e)    Consents, Approvals and Compliance. There is no requirement applicable to
the Purchaser to make any filing with, or to obtain any permit, authorization,
consent or approval of, any Person as a condition to the lawful performance by
the Purchaser of its obligations hereunder. The Purchaser is approved by and in
good standing with each Agency, Investor or Insurer, as necessary, in order to
purchase and assume responsibility for the Servicing Rights. The Purchaser


25

--------------------------------------------------------------------------------




has complied with, and is not in default under, any law, ordinance, requirement,
regulation, rule, or order applicable to its business or properties, the
violation of which might materially and adversely affect the operations or
financial condition of the Purchaser or its ability to perform its obligations
hereunder.
(f)    Litigation. There is no litigation, claim, demand, proceeding or
governmental investigation existing, pending or threatened, or any order,
injunction or decree outstanding, against or relating to the Purchaser that
could materially and adversely affect or delay the performance by the Purchaser
of its obligations under this Agreement.
(g)    MERS Membership. The Purchaser is an approved member in good standing
with MERS.

Section 4.04    Knowledge-Qualified Representations and Warranties. With respect
to representations and warranties that are made to the a Party’s knowledge, if
it is discovered that the underlying fact stated in such representation or
warranty with the Party’s knowledge qualifier omitted is inaccurate, the other
Party shall be entitled to all remedies under this Agreement to which the other
Party would be entitled for breach of such representation or warranty, including
without limitation, the rights to indemnification and repurchase set forth in
Sections 8.01, 8.02, 8.03 and 8.07 hereof, as if the knowledge qualifier were
omitted, notwithstanding the other Party’s lack of actual knowledge with respect
to the inaccuracy of the underlying fact stated in such representation or
warranty.

Section 4.05    Purpose of Representations and Warranties.
Each of the Parties acknowledges that the other Party is providing the
representations and warranties in this Article IV solely for the purposes of
establishing a basis on which claims for indemnification or repurchase may be
brought under this Agreement as specified in Article VIII, and for purposes of
defining certain conditions to its obligation to consummate the transactions
hereunder as contemplated in Article VI and VII, irrespective of whether the
other Party knows or should know of such breach and without disclosure of any
such knowledge. Each of the Parties acknowledge that the other Party is not
making any representations, warranties, covenants or commitments of any kind
whatsoever, oral or written, express or implied, whether at law or in equity,
other than those set forth in this Agreement.

ARTICLE V    

COVENANTS

Section 5.01    Document Custodian; Assignments and Related Matters.


26

--------------------------------------------------------------------------------




(a)    Document Custodian; Imaged Document Vendor; Trailing Loan Documents
Vendor. With respect to each Mortgage Loan, subject to Investor requirements,
the Purchaser controls the choice of the Document Custodian, Imaged Document
Vendor and Trailing Loan Documents Vendor on and subsequent to the applicable
Servicing Transfer Date. Except as otherwise set forth herein, the Seller shall
be responsible for all fees and costs charged by its document custodian(s)
(which may be the same as Document Custodian) with respect to a Mortgage Loan
prior to the applicable Servicing Transfer Date and the Purchaser shall be
responsible for all fees and costs charged by the Document Custodian, Imaged
Document Vendor and Trailing Loan Documents Vendor with respect to a Mortgage
Loan for services rendered on and subsequent to the applicable Servicing
Transfer Date.
(b)    Transfer of Custody of Legal Documents. Effective as of three (3)
Business Days after the applicable Servicing Transfer Date, at the Seller’s
expense, the Seller shall (or shall cause its Document Custodian to) transfer
the custody of the related Legal Documents and Trailing Loan Documents to the
Purchaser’s Document Custodian. Each Mortgage File shall clearly indicate the
Seller’s loan numbers.
(c)    Transfer of Imaged Mortgage File Documents. On or before the applicable
Servicing Transfer Date, at the Seller’s expense, the Seller shall transfer (by
way of a medium to be agreed upon by the Parties) Imaged Mortgage File Documents
in respect of each applicable Mortgage Loan to the Imaged Document Vendor (or
Purchaser’s designee). The Imaged Mortgage File Documents shall meet the
criteria set forth on Exhibit 5.01(c) attached hereto. The Purchaser shall be
responsible for all fees and costs charged by the Imaged Document Vendor.
(d)    Assignments and Related Matters. The Seller shall, at its expense and in
compliance with all Applicable Requirements, (i) prepare and record or cause to
be prepared and recorded, as required by the applicable Investor, all prior
intervening Assignments of Mortgage Instruments; (ii) prepare or cause to be
prepared all Assignments of Mortgage Instruments to the applicable Investor or
as otherwise required by the applicable Investor; and (iii) endorse or cause to
be endorsed the Mortgage Notes in blank without recourse or as otherwise
required by the applicable Investor. The Seller shall deliver to the Document
Custodian all original recorded Assignments of Mortgage Instruments (or a
recorded copy if the county register does not return an original) promptly upon
receipt of the same from the applicable recording office or otherwise.
The Seller shall, at the Seller’s expense, take such actions as are necessary to
cause the Purchaser to be clearly identified as the servicer of each Mortgage
Loan on the records of MERS for purposes of the system of recording transfers of
servicing of mortgage loans maintained by MERS and make such other changes to
the applicable MERS registration information as is required under Applicable
Requirements. The Purchaser shall accept any such transfer of servicer or
beneficial interest initiated by the Seller within MERS.
(e)    Delivery of Trailing Loan Documents. Within one hundred eighty (180) days
following the date a Missing Document was identified on the Exceptions List
following review of the applicable Mortgage File by the Document Custodian (or
such earlier time as may be required pursuant to Applicable Requirements), the
Seller shall deliver to the Trailing Loan Documents


27

--------------------------------------------------------------------------------




Vendor, complete and correct versions of each of the Trailing Loan Documents
required to be included in the Mortgage File related to the Servicing Rights.
(f)    Tax Service Contracts and Flood Certifications. The Seller shall be
responsible for any and all costs, expenses and fees (including any and all
transfer fees and charges, and incremental costs, expenses and fees charged by
CoreLogic Tax Services, LLC or CoreLogic Flood Services, LLC (as applicable))
incurred in connection with (i) the transfer of existing tax service and flood
certification contracts with CoreLogic Tax Services, LLC or CoreLogic Flood
Services, LLC (as applicable), and (ii) obtaining new tax service or flood
certification contracts with CoreLogic Tax Services, LLC in the event (1) there
is no such tax service or flood certification contract in place, (2) a tax
service or flood certification contract is not with CoreLogic Tax Services, LLC
or CoreLogic Flood Services, LLC (as applicable), (3) the existing contract
cannot be transferred, (4) Purchaser has otherwise identified a material error
in the information associated with such tax service or flood certification
contract, or another material deficiency that prevents it from obtaining the
benefit thereof.
(g)    Interim Reporting. The Seller shall provide the Purchaser with data
updates, including month-end trial balances and other applicable servicing
reports as reasonably requested by the Purchaser, no later than the 5th Business
Day of each month, commencing with the June 2018 month-end data. Seller’s
obligations to provide such data updates will end upon expiration of the Interim
Period.

Section 5.02    Undertakings by Seller.
(a)    Custodial Fund Interest and Reporting. The Seller shall reimburse the
Purchaser for any interest on Custodial Funds accrued through the applicable
Servicing Transfer Date to the extent interest with respect to Custodial Funds
is required to be paid under Applicable Requirements for the benefit of
Mortgagors under the Mortgage Loans.
(b)    IRS Reporting. The Seller shall, at its sole cost and expense, prepare
and file with the Internal Revenue Service all reports, forms, notices and
filings required by the Internal Revenue Code and rules, regulations and
interpretations thereunder in connection with the Servicing Rights and Mortgage
Loans with respect to events that occurred prior to the applicable Servicing
Transfer Date thereof, including without limitation, the reporting of all
interest paid by the Seller for the account of Mortgagors under the Mortgage
Loans, all in compliance with Applicable Requirements. The Purchaser shall not
have any responsibility for providing such information for the period of time
prior to the applicable Servicing Transfer Date.
(c)    Other Notices. Prior to the applicable Servicing Transfer Date, at the
Seller’s expense, the Seller or its subservicer shall notify all insurance
companies and/or agents that the servicing of the applicable Mortgage Loans are
being transferred and instruct such entities to deliver all payments, notices,
and insurance statements to the Purchaser’s Subservicer on and after the
applicable Servicing Transfer Date. All such notices sent to hazard, flood,
earthquake, private mortgage guarantee and other insurers shall comply with the
requirements of the applicable master policies and shall instruct such insurers
to change the mortgagee clause to as per the Transfer Instructions or as
otherwise required under Applicable Requirements. The Seller shall provide the


28

--------------------------------------------------------------------------------




Purchaser with copies of the forms of all such notices sent pursuant to this
paragraph upon the Purchaser’s request.

Section 5.03    Non-Solicitation. The Seller shall not, nor shall it cause its
affiliates, officers, directors, managers, employees, brokers, correspondent
lenders, agents and independent contractors working on the Seller’s behalf to,
directly or indirectly, during the remaining term of any of the Mortgage Loans,
by telephone, by mail, by internet, by facsimile, by personal solicitation, by
electronic media or otherwise take any action to solicit any of the Mortgagors
for the purpose of refinancing the Mortgage Loans. Nothing in this Section 5.03
shall prohibit the Seller or the Seller’s affiliates from (a) taking
applications from those Mortgagors who initiate refinance action on their own,
(b) engaging in a mass advertising program to the general public at large such
as mass mailings based on commercially acquired, non-targeted mailing lists, or
general, non-targeted newspaper, magazine, billboard, radio, television or
Internet advertisements, (c) engaging in activities required by Applicable
Requirements or any Agency, or (d) as otherwise agreed in writing by the
Parties.

Section 5.04    Payment of Costs. Except as otherwise provided herein (a) the
Seller shall be responsible for all fees, costs, expenses and other amounts
payable to or with respect to (i) the transfer of the Servicing Rights, (ii) the
delivery of the complete and accurate Mortgage Files and related documents and
tapes and the expenses of curing any defects in any Mortgage Loan Documents or
other documents in a Mortgage File as delivered by the Seller, (iii) the
transfer of the Custodial Funds to Purchaser’s Custodial Account(s), (iv) pool
insurance premiums arising before the Servicing Transfer Date, (v) preparing and
recording individual Assignments of Mortgage Instruments to the Investor (if
required by applicable Investor guidelines), the Purchaser, or MERS, with copies
of Mortgages Instruments and endorsement of Mortgage Notes, as required, to the
Purchaser, in each case to the extent required by Applicable Requirements in
connection with the transfer of the Servicing Rights, (vi) processing transfers
of subservicing to the Purchaser’s Subservicer with MERS, (vii) its advisors,
consultants, accountants and attorneys, and (viii) the Seller’s performance of
its obligations under this Agreement; and (b) the Purchaser shall be responsible
for the (i) fees, costs, expenses and other amounts payable to or with respect
to its advisors, consultants, accountants, attorneys, (ii) its Imaged Document
Vendor and Trailing Loan Documents Vendor, (iii) its Document Custodian (except
as otherwise provided herein), (iv) the Purchaser’s performance of its
obligations under this Agreement, and (v) the transfer of subservicing to the
Purchaser’s Subservicer (including, but not limited to transfer processing and
boarding fees, but excluding fees and charges with respect to new tax service
contracts and flood contracts as provided in Section 5.01(f)).

Section 5.05    Property Taxes and Charges. All taxes, governmental assessments,
insurance premiums, water, sewer, municipal charges, leasehold payments or
ground rents, and common charges of condominiums or planned unit developments
relating to the Mortgage Loans, which have become or will become due within
thirty (30) days after the applicable Servicing Transfer Date, have been or will
be paid by the Seller prior to the applicable Servicing Transfer Date (provided
that the Seller, or its tax service provider has received such notice prior to
the Servicing Transfer Date) to the extent of Mortgage Escrow Payments made by
the applicable Mortgagor with respect thereto or Advances as required by
Applicable Requirements. The Seller shall pay the Purchaser any penalty charges
or the amount of any discounts lost as a result of a failure to pay tax bills
which


29

--------------------------------------------------------------------------------




are due and payable in accordance with this Section 5.05 to the extent of
Mortgage Escrow Payments made by the applicable Mortgagor with respect thereto
or Advances as required by Applicable Requirements, which are subsequently
incurred by the Purchaser.

Section 5.06    Ordinary Course Interim Servicing. During the Interim Period,
the Seller shall interim service, or, if applicable, shall cause its subservicer
to, interim service the Mortgage Loans in the ordinary course and in compliance
with Applicable Requirements and the Interim Servicing Agreement.

Section 5.07    Cooperation. To the extent reasonably possible, the Parties
shall cooperate with and assist each other, as requested, in carrying out the
purposes of this Agreement and complying with the covenants set forth herein.
The Purchaser shall cooperate as reasonably required by the Seller in the
Seller’s efforts to obtain Investor approvals and final certifications and
re-certifications as required hereunder. In addition, the Parties agree to
cooperate and work in good faith to solve any and all issues or developments
that arise during the course of the business relationship evidenced hereby. In
addition, the Seller and the Purchaser acknowledge their respective regulatory
obligation to provide notices to consumers in the course of transfers of
servicing and to address, or cause to be addressed, any consumer inquiries or
complaints that either party may receive. The Seller and the Purchaser shall
cooperate to the extent necessary to meet regulatory obligations with respect to
the servicing transfer (e.g., the complete and accurate transfer of all data and
documents with respect to each Mortgage Loan) and the resolution of consumer
inquiries and complaints.

Section 5.08    Custodial Account Verification. The Purchaser reserves the right
to independently verify the sufficiency of the Custodial Accounts. Should the
Purchaser, any Investor or an auditor determine that the Custodial Account(s)
did not contain the required deposits as of the applicable Servicing Transfer
Date, then the Seller shall immediately reconcile all such accounts and deliver
to the Purchaser the amount of the identified shortage (without interest
thereon). Notwithstanding the foregoing, any right of the Purchaser to verify
deposits in the Custodial Account shall in no way impair the Purchaser’s or any
of its successor’s rights to any remedies provided under this Agreement and/or
by law for any failure to maintain such accounts as required by this Agreement.

Section 5.09    Purchaser Due Diligence.
Prior to the final Servicing Transfer Date hereunder, the Purchaser, including
its third-party auditors and regulatory officials with regulatory authority over
the Purchaser, shall have the right, during the Seller’s normal business hours
and upon reasonable advance written notice to the Seller, to examine, audit and
review any and all books, records, documentation or other information of the
Seller directly relating to the Mortgage Loan or Servicing Rights, whether
electronic or otherwise and whether held by the Seller or another party other
than any such books, records, documentation or other information that the Seller
is restricted from disclosing by applicable law or regulation. In connection
with any such examination, audit or review, the Seller shall provide the
Purchaser or its agents or designees with reasonable access to its facilities,
employees, servicing and origination systems and other computer and technology
systems and shall cooperate in good faith in responding to any reasonable
inquiries.


30

--------------------------------------------------------------------------------





Section 5.10    Servicing Transfer. If applicable, the Seller shall transfer the
actual servicing of the related Mortgage Loans to the Purchaser’s Subservicer on
the applicable Servicing Transfer Date in accordance with the Transfer
Instructions in all material respects. In the event of any conflict between the
terms and conditions of this Agreement and the Transfer Instructions, the terms
of this Agreement shall control. In the event of any complaints or issues raised
by any Person relating to servicing transfers contemplated under this Agreement,
the Seller and the Purchaser shall communicate with each other regarding any
such complaints and issues and work in good faith with each other to resolve
such complaints and issues in a commercially reasonable manner.

Section 5.11    Forwarding of Payments and Other Items. All Mortgage Loan
payments and other funds or payments, all other bills, and all transmittal lists
or any other information used to pay bills pertaining to the Mortgage Loans, and
all documents, notices, correspondence, consumer inquiries and complaints, and
other related documentation, that are received by the Seller after the
applicable Servicing Transfer Date shall be forwarded by the Seller, at the
Seller’s expense: (i) to the Purchaser (or Purchaser’s designee) by overnight
delivery within one (1) Business Day following the Seller’s receipt thereof for
the first thirty (30) days after the applicable Servicing Transfer Date, (ii) to
the Purchaser (or Purchaser’s designee) by first class mail within one (1)
Business Day following the Seller’s receipt thereof for the next thirty (30)
days thereafter, and (iii) to the sender thereof by first class mail within one
Business Day following the Seller’s receipt thereof, with appropriate notice of
the transfer hereunder, for all periods following the sixtieth (60th) day after
the applicable Servicing Transfer Date.

Section 5.12    File Request. In the event that an Investor or Insurer requests
delivery of the Mortgage File or other documentation in connection with a review
of a Mortgage Loan, the Purchaser shall promptly notify the Seller, and the
Seller shall, promptly upon notice of such request, deliver the requested
documentation to the Purchaser, or directly to such Investor or Insurer,
provided, that Seller shall not be required to deliver any requested
documentation not in its possession or which relates to the servicing of the
applicable Mortgage Loan following the Servicing Transfer Date. The Purchaser
shall be responsible for all requests of an Investor or Insurer relating to the
servicing of a Mortgage Loan following the Servicing Transfer Date. If the
Seller fails to fully comply with its obligations in this Section 5.12 with
respect to any Mortgage Loan within thirty (30) days after notice from the
Purchaser, the Seller shall, upon demand by the Purchaser thereafter, pay to the
Purchaser, within five (5) Business Days of such demand, the Servicing Rights
Repurchase Price with respect to such Mortgage Loan. If the Seller fails to pay
to the Purchaser the Servicing Rights Repurchase Price for the relevant Mortgage
Loan, then the Purchaser may offset such amounts against Holdback Funds as
determined by the Purchaser in its sole and absolute discretion. In addition,
the Seller shall pay to the Purchaser a transfer administration fee of $1,500
for each Servicing Right subject to this Section 5.12. Simultaneously with the
payment of the Servicing Rights Repurchase Price, the Purchaser shall transfer
ownership of such Servicing Rights to the Seller, and shall promptly deliver all
funds, Mortgage Loan Files, and servicing data with respect to such Mortgage
Loan, deliver any notices to Mortgagors or other parties as required, and
prepare and execute any necessary assignments of mortgage or transfers in MERS.
The Seller shall cooperate in effecting such servicing transfer and shall
thereafter be responsible to the Investor for servicing the related Mortgage
Loan.


31

--------------------------------------------------------------------------------





ARTICLE VI    

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER


The obligations of the Purchaser under this Agreement are subject to the
satisfaction of each of the following conditions, any or all of which may be
waived in writing by the Purchaser:

Section 6.01    Correctness of Representations and Warranties. The
representations and warranties made by the Seller in this Agreement shall be
true and correct in all material respects (other than those representations and
warranties which are qualified by “materially”, “in all material respects” or
other similar qualifiers, which shall be true in all respects) as of the date
upon which each of such representations and warranties were made.

Section 6.02    Compliance with Covenants. All terms and covenants contained in
this Agreement and the Interim Servicing Agreement required to be complied with
and performed by the Seller shall have been duly complied with and performed by
the Seller in all material respects.

Section 6.03    Litigation. No litigation, claim, demand, administrative or
regulatory proceeding or governmental investigation shall be pending, threatened
or contemplated and no order, injunction or decree shall have been entered that
enjoins, restrains or prohibits or seeks to enjoin, restrain or prohibit this
Agreement or consummation of the transactions contemplated by this Agreement or
that would have a material adverse effect on the performance by the Seller of
its obligations under this Agreement.

Section 6.04    Execution and Delivery of Agreements. On or before the Sale
Date, the Seller shall have executed and delivered to the Purchaser this
Agreement and the Interim Servicing Agreement.

Section 6.05    Financial Condition of Seller. On or before the Sale Date, the
Seller shall, if requested by the Purchaser, have provided to the Purchaser
information reasonably satisfactory to the Purchaser to evidence that the
financial condition of the Seller is adequate to support the performance by the
Seller on a timely basis of the Seller’s potential repurchase, indemnification
and other obligations hereunder.

Section 6.06    Required Documentation. At or prior to the Settlement Date, the
Seller shall have obtained and delivered the Investor approval documentation
required for the purchase and transfer of the Servicing Rights as contemplated
hereunder.

Section 6.07    No Material Adverse Change. There shall have been no material
adverse change in the condition (financial or otherwise), business, net worth,
assets (including the Servicing Rights), properties, operations or future
prospects of the Seller, and there shall not have been any occurrence,
circumstance or combination thereof, whether arising heretofore or thereafter,
including litigation pending or threatened, which would be reasonably expected
to result in any such material adverse change before or after the Sale Date.


32

--------------------------------------------------------------------------------





ARTICLE VII    

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER


The obligations of the Seller to transfer Servicing Rights on the Sale Date
under this Agreement are subject to the satisfaction of each of the following
conditions, any or all of which may be waived in writing by the Seller:

Section 7.01    Correctness of Representations and Warranties. The
representations and warranties made by the Purchaser in this Agreement shall be
true and correct in all material respects (other than those representations and
warranties which are qualified by “materially”, “in all material respects” or
other similar qualifiers, which shall be true in all respects) as of the date
upon which each of such representations and warranties were made.

Section 7.02    Compliance with Covenants. All terms and covenants in this
Agreement and the Interim Servicing Agreement required to be complied with and
performed by the Purchaser shall have been duly complied with and performed by
the Purchaser in all material respects.

Section 7.03    Litigation. No litigation, claim, demand, administrative or
regulatory proceeding or governmental investigation shall be pending or
threatened and no order, injunction or decree shall have been entered that
enjoins, restrains or prohibits or seeks to enjoin, restrain or prohibit this
Agreement or consummation of the transactions contemplated by this Agreement or
seeks to terminate the Purchaser as an approved servicer in respect of the
applicable Investor or that would have a material adverse effect on the
performance by the Purchaser of its obligations under this Agreement.

Section 7.04    Execution and Delivery of Agreements. On or before the Sale
Date, the Purchaser shall have executed and delivered to the Seller this
Agreement and the Interim Servicing Agreement.

Section 7.05    Required Documentation.
At or prior to the Settlement Date, the Seller shall have obtained the Investor
approval documentation required for the sale and transfer of the Servicing
Rights as contemplated hereunder.

ARTICLE VIII    

INDEMNIFICATION AND REPURCHASES

Section 8.01    Indemnification of Purchaser. The Seller shall indemnify, defend
and hold the Purchaser harmless from, and will reimburse the Purchaser for, any
and all Losses incurred by the Purchaser to the extent that such Losses are
caused by, arise out of, result from, or directly relate to:
(a)    the breach of any representation or warranty made by the Seller in this
Agreement;


33

--------------------------------------------------------------------------------




(b)    the failure by the Seller, or any Person on the Seller’s behalf, to
perform or observe any term or provision of this Agreement which is not
otherwise specifically addressed in this Section 8.01;
(c)    any failure to originate, service or subservice the Mortgage Loans or to
sell the Servicing Rights hereunder, each in accordance with Applicable
Requirements by the Seller, any Originator or any Prior Servicer arising prior
to the Servicing Transfer Date alleged by a third party as a part of a
litigation, claim, demand or proceeding before a court, arbitrator, or
governmental or regulatory authority, provided that typically occurring
allegations or counterclaims made by a Mortgagor in connection with a
Foreclosure shall not give rise to an indemnification claim under this Section
8.01(c) unless such allegations or counterclaims are finally determined in favor
of the Mortgagor by a court of competent jurisdiction;
(d)    any failure by the Seller, any Originator or any Prior Servicer to comply
with all Applicable Requirements prior to the Servicing Transfer Date;
(e)    any Claim (and subject to Section 8.08, any settlement thereof) in
connection with the Servicing Rights or the Mortgage Loans (including, without
limitation, any class action involving the Seller or any Originator or Prior
Servicer), arising out of events occurring in whole or in part before the Sale
Date; or
(f)    any missing or defective documents, including documents required to be
delivered in imaged format, that are required to be delivered to the Imaged
Document Vendor hereunder.
In determining the amount of any Loss arising from a breach of a representation
or warranty, such representation and warranty shall be considered without regard
to any qualification by or reference to the words “material adverse effect,”
“material,” “materiality,” or any other similar words contained therein.

Section 8.02    Repurchase of Mortgage Loans.
(a)    Notice. If either the Seller or the Purchaser has been notified by an
Investor of a Mortgage Loan to be repurchased pursuant to Applicable
Requirements, or a proposal for a Repurchase Alternative Agreement, such Party
shall notify the other Party no later than five (5) Business Days following
receipt of such notice. Any notices required under this Section 8.02 may be made
by e-mail or facsimile.
(b)    Repurchase. Without limiting any other remedies available under this
Agreement, if the Purchaser is required by the respective Investor to repurchase
a Mortgage Loan (other than as a primary result of the Purchaser’s failure to
service the Mortgage Loan in accordance with Applicable Requirements (provided
for such purposes that references to the Seller, Originators and Prior Servicers
in the definition of “Applicable Requirements” shall be deemed to refer to
Purchaser and the Purchaser’s subservicer), which failure was not caused by the
Seller’s breach of its obligations under this Agreement), the Seller shall, no
later than two (2) Business Days prior to the date such Mortgage Loan is
required to be repurchased, remit to the Purchaser an amount equal to the
Mortgage Loan Repurchase Price; provided, however, that, in the Purchaser’s sole
and absolute


34

--------------------------------------------------------------------------------




discretion and if permitted by the applicable Investor, the Purchaser may, in
the alternative, upon no less than five (5) Business Days’ prior written notice
to the Seller, require the Seller to repurchase the Mortgage Loan directly from
the Investor no later than two (2) Business Days prior to the date such Mortgage
Loan is required to be repurchased. Simultaneously with the payment of the
Mortgage Loan Repurchase Price, the Purchaser shall transfer ownership of such
Mortgage Loan to the Seller, and shall promptly deliver all funds, Mortgage Loan
Files, and servicing data with respect to such Mortgage Loan, deliver any
notices to Mortgagors or other parties as required, and prepare and execute any
necessary assignments of mortgage or transfers in MERS. If the Seller fails to
timely repurchase the Mortgage Loan as set forth above, the Purchaser may
repurchase the Mortgage Loan directly from the Investor; and the Seller shall be
obligated to repurchase such Mortgage Loan from the Purchaser for the Mortgage
Loan Repurchase Price immediately thereafter. If the Seller fails to pay to the
Purchaser the Mortgage Loan Repurchase Price pursuant to this Section 8.02(b),
the Seller shall be obligated to pay the applicable Cost of Funds Amount with
respect to such Mortgage Loan for each day that occurs during the period
commencing on the date of the Purchaser’s repurchase of such Mortgage Loan from
the Investor and ending on the date the Seller remits to the Purchaser such Cost
of Funds Amount together with the applicable Mortgage Loan Repurchase Price and
any other amount then due and owing with respect to such Mortgage Loan and
Servicing Rights, including, but not limited to, the Servicing Rights Repurchase
Price. Notwithstanding the foregoing, the Seller shall not be obligated to remit
the Cost of Funds Amount with respect to a Mortgage Loan if the Seller’s failure
to remit the Mortgage Loan Repurchase Price is the direct result of the
Purchaser’s failure to provide timely notice to the Seller in accordance with
Section 8.02(a).
(c)    Alternative Agreements. If an Investor chooses not to exercise its
repurchase rights and instead proposes a risk fee or repurchase alternative
agreement with respect to a Mortgage Loan (other than as a result of the
Purchaser’s failure to service the Mortgage Loan in accordance with Applicable
Requirements (provided for such purposes that references to the Seller,
Originators and Prior Servicers in the definition of “Applicable Requirements”
shall be deemed to refer to Purchaser and the Purchaser’s subservicer)) (each a
“Repurchase Alternative Agreement”) which Purchaser and Seller deem acceptable,
the Seller shall reimburse Purchaser for any costs, fees or expenses incurred by
Purchaser arising under such Repurchase Alternative Agreement and Seller shall
indemnify, defend and hold Purchaser harmless for any and all Losses incurred by
Purchaser that arise out of, relate to, or otherwise result from such Repurchase
Alternative Agreement. To the extent that an Investor ultimately requires
Purchaser to repurchase any Mortgage Loan subject to a Repurchase Alternative
Agreement, Seller will repurchase such Mortgage Loan in accordance with Section
8.02(b).
(d)    The Seller and the Purchaser agree and acknowledge that the repurchase
and related obligations under this Section 8.02 are an ongoing covenant to be
performed until any related Mortgage Loan has been paid in full or finally
liquidated.

Section 8.03    Repurchase of Servicing Rights.
(a)    Notice. Upon discovery by either the Seller or the Purchaser of a breach
of any of the representations and warranties set forth in Article IV hereof that
such Party reasonably believes is likely to have a material and adverse effect
on the ability to service a Mortgage Loan, the value


35

--------------------------------------------------------------------------------




of the Servicing Rights or Purchaser’s ownership of the Servicing Rights, or the
exposure of the Purchaser to liability from owning the Servicing Rights (each
such breach, a “Breach”), the Party discovering such Breach shall give prompt
written notice to the other Party of such a Breach. Any notices required under
this Section 8.03 may be made by e-mail or facsimile.
(b)    Cure Period. Within thirty (30) days of the earlier of either discovery
by, or notice to, the Seller of any Breach, or within such longer or shorter
time period if specified by applicable Investor guides to cure such Breach (the
“Cure Period”), the Seller shall cure such Breach in all material respects.
(c)    Repurchases.
(i)    Upon Breach. Without limiting any other remedies available under this
Agreement, if the Seller fails to cure a Breach during the Cure Period or if the
Purchaser reasonably determines that a Breach cannot be cured by the expiration
of the Cure Period, then the Purchaser may, in its sole and absolute discretion,
require the Seller to repurchase the affected Servicing Rights and pay to the
Purchaser the Servicing Rights Repurchase Price for such Servicing Rights within
thirty (30) days of receiving the Purchaser’s written demand for repurchase
(which may be made by email or facsimile), subject to the Parties agreement to a
schedule and processes for transfer of the servicing of the related Mortgage
Loan, including Investor approval and notices to the applicable Mortgagors. The
Purchaser is not required to demand repurchase within any particular time
period, and may elect not to require immediate repurchase under any
circumstances. Not making a repurchase demand within any time period does not
constitute a waiver by the Purchaser of any of its rights or remedies.
Simultaneously with the payment of the Servicing Rights Repurchase Price, the
Purchaser shall transfer ownership of such Servicing Rights to the Seller, and
shall promptly deliver all funds, Mortgage Loan Files, and servicing data with
respect to such Mortgage Loan, deliver any notices to Mortgagors or other
parties as required, and prepare and execute any necessary assignments of
mortgage or transfers in MERS.
(ii)    Upon Repurchase of a Mortgage Loan. With respect to any repurchase of a
Mortgage Loan from an Investor by Purchaser or Seller, within five (5) Business
Days after such repurchase, the Seller shall also pay to the Purchaser the
Servicing Rights Repurchase Price for the related Servicing Rights and
repurchase such Servicing Rights. The Seller and the Purchaser agree and
acknowledge that the repurchase and related obligations under this Section
8.03(c)(ii) are an ongoing covenant to be performed until any related Mortgage
Loan has been paid in full or finally liquidated.

Section 8.04    Effect of Refinancing. If the Seller refinances a Mortgage Loan
after (i) the Seller has been notified that the applicable Investor requires
such a Mortgage Loan to be repurchased, and such repurchase would be the
responsibility of Seller pursuant to Section 8.02(b) or (ii) the Purchaser
properly demands repurchase of the Servicing Rights related to such Mortgage
Loan pursuant to Section 8.03 hereof, the Servicing Rights Repurchase Price
shall nonetheless be payable by the Seller to the Purchaser upon completion of
such refinancing.


36

--------------------------------------------------------------------------------





Section 8.05    Investor Appeal Rights. If an Investor requests repurchase,
payment of fees, indemnification, make-whole, or other remedy with respect to a
Mortgage Loan for which Purchaser claims Seller would be responsible or liable
pursuant to Sections 8.01, 8.02(b) or 8.02(c), and the Investor allows for a
rebuttal, appeal or defense with respect thereto, the Purchaser shall reasonably
cooperate with Seller’s efforts to prepare and present any such rebuttal, appeal
or defense, and shall provide Seller with reasonably requested information or
documents related to the applicable Mortgage Loan that is not already in
Seller’s possession or control, but Purchaser shall have no obligation to
review, and shall no liability for, any information or documents submitted by
the Seller to the applicable Investor, other than information or documents
created by or on behalf of Purchaser related to the servicing of the applicable
Mortgage Loan after the Servicing Transfer Date. In addition, if the Seller
fails to exercise its right to cure, rebut, appeal or defend against a
repurchase demand by an Investor in a timely manner, the Purchaser may, but
shall have no obligation to, exercise such rights.

Section 8.06    Effect of Due Diligence and Review. The Parties agree that the
provision of any information and documents by the Seller, and the review thereof
and determinations made by the Purchaser in connection with its due diligence
review of any information and documents shall have no bearing on, and shall not
limit the effect of, the Seller’s representations, warranties, covenants,
indemnities and other obligations under this Agreement, or any rights or
remedies of the Purchaser.

Section 8.07    Indemnification of Seller.
The Purchaser shall indemnify, defend and hold the Seller harmless from, and
will reimburse the Seller for, any and all Losses incurred by the Seller to the
extent that such Losses are caused by, arise out of, result from or directly
relate to:
(a)    the breach of any representation or warranty made by the Purchaser in
this Agreement;
(b)    the failure by the Purchaser, or any Person on the Purchaser’s behalf, to
perform or observe any term or provision of this Agreement which is not
otherwise specifically addressed in this Section 8.07; or
(c)    any failure of Purchaser, the Purchaser’s subservicer, or any other
Person acting on the Purchaser’s behalf, to comply with all Applicable
Requirements after the Servicing Transfer Date, provided for such purposes that
references to the Seller, Originators and Prior Servicers in the definition of
“Applicable Requirements” shall be deemed to refer to Purchaser and the
Purchaser’s subservicer.


In determining the amount of any Loss arising from a breach of a representation
or warranty, such representation and warranty shall be considered without regard
to any qualification by or reference to the words “material adverse effect,”
“material,” “materiality,” or any other similar words contained therein.

Section 8.08    Notice and Settlement of Claims.


37

--------------------------------------------------------------------------------




Each Party to this Agreement shall promptly notify the other Party in writing of
the existence of any material fact known to it giving rise to any obligations of
the other Party under this Article VIII and, in the case of any Claim that may
give rise to any such obligations (other than Investor requests or demands for
repurchase of a Mortgage Loan, which shall be administered by the Parties in
accordance with Section 8.02), and each Party shall promptly notify the other
Party of the making of such Claim as and when same becomes known to it. In no
event shall the indemnifying Party be liable for any Losses that result from a
delay in the indemnified Party providing such notice. The indemnifying Party
may, at its own cost and expense, assume and control defense of any Claim,
including, without limitation, the right to designate counsel and to control all
negotiations, litigation, settlements, compromises and appeals of any such Claim
or potential Claim. The indemnified Party shall reasonably cooperate with the
indemnifying Party and its counsel, and may participate at its own cost and
expense. Neither the indemnifying Party nor the indemnified Party shall be
entitled to settle, compromise, decline to appeal, or otherwise dispose of any
such Claim without the written consent of the other Party, which consent shall
not be unreasonably withheld or delayed. Following the discharge of the
indemnifying Party’s obligations, the indemnified Party shall, subject to
Applicable Requirements, assign to the indemnifying Party any and all related
claims against applicable third parties. Within fifteen (15) days after receipt,
the indemnified Party shall refund to the indemnifying Party the amounts of all
recoveries received by the indemnified Party with respect to any Claim for which
it received indemnification for all of its Losses related to such Claim from the
indemnifying Party under this Article VIII.

Section 8.09    Limitation on Liability.
Notwithstanding anything to the contrary in this Agreement, neither Party will
be liable to the other Party under this Agreement for any (a) indirect,
incidental, exemplary, special or consequential damages, including, without
limitation, lost income, speculative lost profits, lost investment or business
opportunity, or damage to reputation, even if such Party has been advised of, or
had reason to know of, the possibility of such damages, (b) punitive or treble
damages, or (c) any amounts attributable to or arising from overhead
allocations, general or administrative costs and expenses, except for the
pro-rata portion of costs relating to an employee or contractor who spends a
material portion of their time handling the matter(s) giving rise to the claim
for indemnification hereunder. Notwithstanding the foregoing, all amounts
required by a court or regulatory entity to be paid to a third party are actual
Losses, and not subject to the limitations set forth in this Section 8.09.

ARTICLE IX    

TERMINATION

Section 9.01    Termination.
(a)    Prior to the Sale Date, the Purchaser may immediately terminate this
Agreement if any of the following shall occur:
(i)    the Seller loses any Investor approval to originate, service and/or
deliver loans to any Investor, where such loss of approval is based upon a fault
of the Seller (as evidenced in writing from the applicable Investor), and such
approval is not restored within thirty (30) days after such approval was
initially revoked by the applicable Investor;


38

--------------------------------------------------------------------------------




(ii)    the Seller breaches, in any material respect, any representation or
warranty, covenant, obligation or agreement set forth in this Agreement and such
breach is not cured within thirty (30) days following the Seller’s receipt of
the Purchaser’s written notice thereof;
(iii)    the Interim Servicing Agreement is terminated for any reason;
(iv)    any filing of an insolvency proceeding by or on behalf of the Seller,
any consent by or on behalf of the Seller to the filing of an insolvency
proceeding against the Seller, or any admission by or on behalf of the Seller of
its inability to pay its debts generally as the same become due;
(v)    one or more of the Seller’s regulators determine that the Seller has
violated any Applicable Requirements and such violation is reasonably expected
to have a material adverse effect on the Servicing Rights or Mortgage Loans,
taken as a whole;
(vi)    any filing of an insolvency proceeding against the Seller that remains
undismissed or unstayed for a period of five (5) days after the filing thereof;
or
(vii)    any issuance of any attachment or execution against, or any appointment
of a conservator, receiver or liquidator with respect to, all or substantially
all of the assets of the Seller.
(b)    Prior to the Sale Date, the Seller may immediately terminate this
Agreement if any of the following shall occur:
(i)    The Purchaser loses any Investor approval to own servicing rights, where
such loss of approval is based upon a fault of the Purchaser (as evidenced in
writing from the applicable Investor), and such approval is not restored within
thirty (30) days after such approval was initially revoked by the applicable
Investor;
(ii)    The Purchaser breaches, in any material respect, any representation or
warranty, covenant, obligation or agreement set forth in this Agreement and such
breach is not cured within thirty (30) days following the Purchaser’s receipt of
the Seller’s written notice thereof;
(iii)    the Interim Servicing Agreement is terminated for any reason;
(iv)    any filing of an insolvency proceeding by or on behalf of the Purchaser,
any consent by or on behalf of the Purchaser to the filing of an insolvency
proceeding against the Purchaser, or any admission by or on behalf of the
Purchaser of its inability to pay its debts generally as the same become due;
(v)    any filing of an insolvency proceeding against the Purchaser that remains
undismissed or unstayed for a period of five (5) days after the filing thereof;
or


39

--------------------------------------------------------------------------------




(vi)    any issuance of any attachment or execution against, or any appointment
of a conservator, receiver or liquidator with respect to, all or substantially
all of the assets of the Purchaser.

Section 9.02    Effect of Termination. Except as may otherwise be provided in
the Interim Servicing Agreement, the termination of this Agreement shall not
affect any other agreement between the Purchaser and the Seller.

ARTICLE X    

MISCELLANEOUS

Section 10.01    Supplementary Information. From time to time prior to and after
the Sale Date, each Party shall furnish to the other Party such information
supplementary to the information contained in the documents and schedules
delivered pursuant hereto which is reasonably available and may reasonably be
requested or which may be necessary to file any reports due to the Investors in
connection with the Mortgage Loans or Servicing Rights.

Section 10.02    Broker’s Fees. If applicable, each Party shall be responsible
for the payment of fees or commissions in the nature of a finder’s or broker’s
fee arising out of or in connection with the subject matter of this Agreement
due to its respective agent, finder, or broker or any other representative, but
not those due to agents, finders, brokers, or other representatives of the other
Party. Seller shall pay any fees or commissions due or owing to MountainView
Financial Solutions, LLC with respect to the transaction contemplated herein.

Section 10.03    Further Assurances. Each Party shall, at any time and from time
to time, promptly, upon the reasonable request of the other Party or its
representatives, execute, acknowledge, deliver or perform all such further acts,
deeds, assignments, transfers, conveyances, and assurances as may be required
for the better vesting and conveyance to the Purchaser and its successors and
assigns of title to Servicing Rights or as shall be necessary to effect the
transactions provided for in this Agreement. The Purchaser and the Seller shall
cooperate in good faith to consummate the transactions contemplated by this
Agreement.

Section 10.04    Survival. Notwithstanding anything to the contrary contained
herein, the representations and warranties of the Parties contained herein, as
well as the Party’s respective rights and obligations arising under Article VIII
hereof shall survive the termination of this Agreement and shall inure to the
benefit of the Parties and their successors and assigns.

Section 10.05    Assignment. No Party shall assign, sublicense, subcontract,
delegate, charge or otherwise transfer or encumber any of its rights or
obligations under this Agreement without the prior written consent of the other
Party (which consent shall not be unreasonably withheld); provided, however,
that nothing in this Section 10.05 shall be construed to require the consent of
a Party with respect to an assignment by merger whereby the other Party is
merged into a successor entity so long as such successor entity agrees to be
bound by the terms of this Agreement.


40

--------------------------------------------------------------------------------





Section 10.06    Notices. Except as otherwise expressly permitted by this
Agreement, all notices and statements to be given under this Agreement are to be
in writing, delivered by hand, national overnight mail service, or first class
United States mail, postage prepaid and registered or certified with return
receipt requested, to the following addresses (which addresses may be revised by
notice):
(a)    If to the Purchaser, to:


Matrix Financial Services Corporation
601 Carlson Parkway
Suite 1400
Minnetonka, Minnesota 55305    
Attention: General Counsel
(b)    If to the Seller, to:


HomeStreet Bank
601 Union Street, Suite 2000
Seattle, WA 98101    
Attention: Legal Department (SFL)


All notices and statements shall be deemed given, delivered, and received upon
personal delivery, one (1) Business Day after sending by overnight delivery or
five (5) Business Days after mailing by first class United States mail in the
manner set forth above.

Section 10.07    Entire Agreement. This Agreement and the Interim Servicing
Agreement constitute the entire agreement between the Parties with respect to
the subject matter hereof. No amendments, modifications or supplements of this
Agreement shall be binding unless executed in writing by the Parties. The
Exhibits and Schedules are part of this Agreement.

Section 10.08    Binding Effect; Third Parties. This Agreement shall inure to
the benefit of and be binding upon the Parties and their respective successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended to confer on any Person, other than the Parties hereto and their
successors and permitted assigns, any rights, obligations, remedies or
liabilities.

Section 10.09    Applicable Laws; Waiver of Jury Trial. This Agreement shall be
construed in accordance with federal law and the laws of the State of New York,
without reference to the choice of law principles under the laws of the State of
New York. Any lawsuit or other legal action instituted by any Party hereto in
connection with this Agreement shall be brought in a federal or state court of
appropriate jurisdiction in the county of New York, New York. EACH PARTY WAIVES
THEIR RESPECTIVE RIGHT TO A TRIAL BEFORE A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTER WHATSOEVER
ARISING OUT OF OR RELATING TO THIS AGREEMENT.


41

--------------------------------------------------------------------------------





Section 10.10    Counterparts. This Agreement may be executed in any number of
counterparts, which together shall constitute full and proper execution hereof.

Section 10.11    No Remedy Exclusive. No remedy under this Agreement is intended
to be exclusive of any other available remedy, but each remedy shall be
cumulative and shall be in addition to any remedies given under this Agreement
or existing at law or in equity.

Section 10.12    Attorney’s Fees and Expenses. If any Party shall bring suit
against the other Party as a result of any alleged breach or failure by the
other Party to fulfill or perform any covenants or obligations under this
Agreement, then the prevailing Party in such action shall be entitled to receive
from the non-prevailing Party reasonable attorney’s fees incurred by reason of
such action and all costs of suit and preparation at both trial and appellate
levels.

Section 10.13    Waiver. Any forbearance by a Party in exercising any right or
remedy under this Agreement or otherwise afforded by applicable law shall not be
a waiver or preclude the exercise of that or any other right or remedy, and any
such forbearance shall be made in writing.

Section 10.14    Announcements; Confidentiality. Neither Party shall issue any
press releases or announcements regarding the current or future transactions
contemplated in this Agreement without the prior written consent of the other
Party, which consent shall not be unreasonably withheld; provided, however, that
nothing in this Section 10.14 shall restrict any disclosure required pursuant to
applicable law including, but not limited to, required filings with the
Securities Exchange Commission, provided that the other Party shall have an
opportunity to review in advance and reasonably comment on any required filings
with the Securities Exchange Commission. Furthermore, the Parties agree to keep
confidential any and all nonpublic information that the Party has received from
the other Party and regarding which it has reason to believe is confidential, or
should reasonably understand by nature of the information or circumstances
surrounding the exchange of information that it should be treated as
confidential, except to the extent such information is required to be disclosed
by law, regulation, or Applicable Requirements, or in order to effectuate the
terms of this Agreement.

Section 10.15    Time of the Essence. The Parties agree that time is of the
essence in the performance of their respective obligations under this Agreement.

Section 10.16    Accounting Treatment of Sales of Servicing Rights. The Parties
agree that the sale of Servicing Rights pursuant to this Agreement shall be
characterized as a true sale for financial accounting purposes.

Section 10.17    Protection of Consumer Information. The Purchaser and the
Seller agree they (i) shall comply with applicable laws, rules and regulations
regarding the privacy or security of Consumer Information, including but not
limited to Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. 6801 et seq.
(“Applicable Privacy Laws”), (ii) shall not collect, create, use, store, access,
disclose or otherwise handle Consumer Information in any manner inconsistent
with Applicable Privacy Laws, (iii) except as it is appropriate to do so in
working with investors, prospective purchasers and partners (including but not
limited to the Document Custodian, Imaged Document Vendor and Trailing Loan
Documents Vendor) bound by confidentiality obligations


42

--------------------------------------------------------------------------------




consistent with those set forth herein, shall not disclose Consumer Information
to any affiliated or non-affiliated third party except to enforce or preserve
its rights, as otherwise permitted or required by Applicable Privacy Laws (or by
regulatory authorities having jurisdiction in the premises) or, in the case of
the Seller, at the specific written direction of the Purchaser, (iv) shall
maintain appropriate administrative, technical and physical safeguards to
protect the security, confidentiality and integrity of Consumer Information, and
(v) shall promptly notify the other party in writing upon becoming aware of any
actual breach and of any suspected breach of this Section 10.18. The
restrictions set forth herein shall survive the termination of this Agreement.

Section 10.18    No Rights of Offset. The right of a Party to receive an
indemnification payment or payment in connection with a repurchase of a Mortgage
Loan or Servicing Rights under Article VIII, or any other payments hereunder,
shall not create a right to offset such an indemnification, repurchase or others
payments against any other amounts payable by such Party under this Agreement or
otherwise; provided, however, that such Person shall have a right to offset such
an indemnification, repurchase or other payment against any other amounts
payable by such Party under this Agreement to the extent that such an
indemnification or repurchase payment (i) has been agreed to by the Parties in
writing or (ii) has been determined pursuant to a final decision of a court of
competent jurisdiction, and; provided, further, that this shall not limit the
rights of offset against the Document Holdback as expressly set forth herein.


[SIGNATURE PAGES FOLLOW]





IN WITNESS WHEREOF, each of the undersigned Parties to this Agreement has caused
this Agreement to be duly executed in its name by one of its duly authorized
officers on the date first set forth above.


PURCHASER


MATRIX FINANCIAL SERVICES CORPORATION






By:     /s/ Brad Farrell    
Name:     Brad Farrell    
Title:     Chief Financial Officer    




43

--------------------------------------------------------------------------------




SELLER


HOMESTREET BANK






By:     /s/ Darrell van Amen    
Name:     Darrell van Amen    
Title:     EVP, Chief Investment Officer & Treasurer


44